Exhibit 10(t)

 

 

 

AARON RENTS, INC.

and certain other Obligors

 

 

 

--------------------------------------------------------------------------------

 

NOTE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------

 

 

 

DATED AS OF AUGUST 15, 2002

 

 

 

$50,000,000 6.88% SENIOR NOTES DUE AUGUST 15, 2009

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

AUTHORIZATION OF ISSUE OF NOTES

 

 

2.

PURCHASE AND SALE OF NOTES

 

 

3.

CONDITIONS OF CLOSING

 

 

 

3A.

Execution and Delivery of Documents

 

3B.

Opinion of Purchaser’s Special Counsel

 

3C.

Purchase Permitted By Applicable Laws

 

3D.

Payment of Fees

 

3E.

Sale to Other Purchasers

 

3F.

Changes in Corporate Structure

 

3G.

Private Placement Number

 

3H.

Performance; No Default

 

3I.

Representations and Warranties

 

3J.

Waivers

 

 

 

4.

PREPAYMENTS

 

 

 

4A.

Required Prepayments

 

4B.

Optional Prepayment With Yield-Maintenance Amount

 

4C.

Notice of Optional Prepayment

 

4D.

Partial Payments Pro Rata

 

4E.

Retirement of Notes

 

 

 

5.

AFFIRMATIVE COVENANTS

 

 

 

5A.

Financial Statements

 

5B.

Information Required by Rule 144A

 

5C.

Inspection of Property

 

5D.

Corporate Existence, Etc

 

5E.

Payment of Taxes and Claims

 

5F.

Line of Business

 

5G.

Maintenance of Most Favored Lender Status

 

5H.

Covenant Relating to Domestic Subsidiaries

 

5I.

Compliance with Laws

 

5J.

Notices of Material Events

 

5K.

Payment of Obligations

 

5L.

Books and Records

 

5M.

Maintenance of Properties; Insurance

 

5N.

Covenant Relating to Foreign Subsidiaries

 

i

--------------------------------------------------------------------------------


 

6.

NEGATIVE COVENANTS

 

 

 

6A.

Fixed Charges Coverage Ratio

 

6B.

Total Debt to EBITDA Ratio

 

6C.

Total Adjusted Debt to Total Adjusted Capitalization Ratio

 

6D.

Minimum Consolidated Net Worth

 

6E.

Indebtedness

 

6F.

Liens

 

6G.

Sale of Assets

 

6H.

Restricted Payments

 

6I.

Restricted Investments

 

6J.

Restrictive Agreements

 

6K.

Amendments to Material Documents

 

6L.

Accounting Changes

 

6M.

Fundamental Changes

 

6N.

Transactions with Affiliates

 

6O.

Sale and Leaseback Transactions

 

 

7.

EVENTS OF DEFAULT

 

 

 

7A.

Acceleration

 

7B.

Rescission of Acceleration

 

7C.

Notice of Acceleration or Rescission

 

7D.

Other Remedies

 

 

8.

REPRESENTATIONS, COVENANTS AND WARRANTIES

 

 

 

8A.

Organization

 

8B.

Financial Statements

 

8C.

Actions Pending

 

8D.

Outstanding Indebtedness

 

8E.

Title to Properties

 

8F.

Taxes

 

8G.

Conflicting Agreements and Other Matters

 

8H.

Offering of Notes

 

8I.

Use of Proceeds

 

8L.

ERISA

 

8M.

Governmental Consent

 

8N.

Compliance with Laws

 

8O.

Environmental Compliance

 

8P.

Utility Company Status

 

8Q.

Investment Company Status

 

8R.

Rule 144A

 

8S.

Disclosure

 

8T.

Foreign Assets Control Regulations, etc

 

ii

--------------------------------------------------------------------------------


 

9.

REPRESENTATIONS OF THE PURCHASER

 

 

 

9A.

Nature of Purchase

 

9B.

Source of Funds

 

 

 

10.

DEFINITIONS; ACCOUNTING MATTERS

 

 

 

10A.

Yield-Maintenance Terms

 

10B.

Other Terms

 

10C.

Accounting and Legal Principles, Terms and  Determinations

 

 

 

11.

MISCELLANEOUS

 

 

 

11A.

Note Payments

 

11B.

Expenses

 

11C.

Consent to Amendments

 

11D.

Form, Registration, Transfer and Exchange of Notes; Lost Notes

 

11E.

Persons Deemed Owners; Participations

 

11F.

Survival of Representations and Warranties; Entire Agreement

 

11G.

Successors and Assigns

 

11H.

Confidential Information

 

11I.

Notices

 

11J.

Payments due on Non-Business Days

 

11K.

Satisfaction Requirement

 

11L.

Governing Law

 

11M.

Consent to Jurisdiction; Waiver of Immunities

 

11N.

Severability

 

11O.

Descriptive Headings

 

11P.

Counterparts

 

11Q.

Independence of Covenants

 

11R.

Waiver of Jury Trial

 

11S.

Severalty of Obligations

 

11T.

Independent Investigation

 

11U.

Directly or Indirectly

 

iii

--------------------------------------------------------------------------------


 

Schedules and Exhibits

 

 

Schedule A                                —                                  
Purchaser Schedule

 

Schedule 3F                               —                                  
Changes in Corporate Structure

Schedule 6E                               —                                  
Existing Indebtedness

Schedule 6F                               —                                  
Existing Liens

Schedule 6I                                  —                                  
Existing Investments

Schedule 8G                              —                                  
Restrictions on Indebtedness

Schedule 8I                                  —                                  
Use of Proceeds

 

Exhibit A                                              
—                                   Form of Note

Exhibit B                                              
—                                   Payment Instructions

Exhibit C                                                
—                                   Form of Opinion of Counsel for the Obligors

Exhibit D                                               
—                                   Form of Joinder Agreement

Exhibit E                                                 
—                                   Forms of Waivers

 

iv

--------------------------------------------------------------------------------


 

AARON RENTS, INC.

and certain other Obligors

1100 Aaron Building

309 East Paces Ferry Road, NE

Atlanta, GA  30305-2377

 

Dated as of August 15, 2002

 

To Each of the Purchasers named on
the attached Purchaser Schedule

 

Ladies and Gentlemen:

 

Each of AARON RENTS, INC., a Georgia corporation (together with its successors
and assigns, the “Company”), AARON RENTS, INC. PUERTO RICO, a Puerto Rico
corporation (together with its successors and assigns, “ARPR”) and AARON
INVESTMENT COMPANY, a Delaware corporation (together with its successors and
assigns, “AIC”, and, together with the Company and ARPR, the “Obligors”) hereby
agrees with each Purchaser as follows:

 

1.                                      AUTHORIZATION OF ISSUE OF NOTES.

 

The Obligors will authorize the issue of their senior promissory notes in the
aggregate principal amount of $50,000,000, to be dated the date of issue
thereof, to mature August 15, 2009, to bear interest on the unpaid balance
thereof from the date thereof until the principal thereof shall have become due
and payable at the rate of 6.88% per annum and on overdue payments at the rate
specified therein, and to be substantially in the form of Exhibit A attached
hereto.  The term “Notes” as used herein shall include each such senior
promissory note delivered pursuant to any provision of this Agreement and each
such senior promissory note delivered in substitution or exchange for any other
Note pursuant to any such provision.

 

2.                                      PURCHASE AND SALE OF NOTES.

 

The Obligors hereby agree to sell to each Purchaser and, subject to the terms
and conditions herein set forth, each Purchaser agrees to purchase from the
Obligors Notes in the aggregate principal amount set forth opposite such
Purchaser’s name on the Purchaser Schedule hereto at 100% of such aggregate
principal amount.  The Obligors will deliver to each Purchaser, at the offices
of Bingham McCutchen LLP at 399 Park Avenue, New York, NY 10022, one or more
Notes registered in its name, evidencing the aggregate principal amount of Notes
to be purchased by such Purchaser and in the denomination or denominations
specified in the Purchaser Schedule attached hereto, against payment of the
purchase price thereof by transfer of immediately available funds for credit to
the Obligors’ accounts held at such bank as shall be identified in a written
instruction of the Obligors in the form of Exhibit B attached hereto, delivered
to each Purchaser on or before the date of closing, which shall be August 15,
2002 or any other date on or before August 16, 2002 upon which the parties
hereto may mutually agree (herein called the “Closing” or the “Date of
Closing”).

 

--------------------------------------------------------------------------------


 


3.                                      CONDITIONS OF CLOSING.


 

The obligation of each Purchaser to purchase and pay for the Notes to be
purchased by it hereunder is subject to the satisfaction, on or before the Date
of Closing, of the following conditions:

 

3A.                             Execution and Delivery of Documents.

 

Such Purchaser shall have received the following, each to be dated the Date of
Closing unless otherwise indicated:

 

(i)                                   the Note(s) to be purchased by such
Purchaser;

 

(ii)                                a favorable opinion of Kilpatrick Stockton
LLP, special counsel for the Obligors (or such other counsel designated by the
Obligors and acceptable to each Purchaser) satisfactory to each Purchaser and
substantially in the form of Exhibit C attached hereto and as to such other
matters as a Purchaser may reasonably request.  The Obligors hereby direct each
such counsel to deliver such opinion, agree that the issuance and sale of any
Notes will constitute a reconfirmation of such direction, and understand and
agree that each Purchaser will and hereby is authorized to rely on such opinion;

 

(iii)                               the Articles/Certificate of Incorporation of
each of the Obligors, each certified as of a recent date by the Secretary of
State of their respective jurisdictions of incorporation;

 

(iv)                              the Bylaws of each of the Obligors, certified
by each of their respective Secretaries;

 

(v)                                 an incumbency certificate from each Obligor
signed by the Secretary or an Assistant Secretary and one other officer (who is
not signing any other document or agreement in connection herewith) of each of
the Obligors, certifying as to the names, titles and true signatures of the
officers of the Obligors authorized to sign this Agreement and the Notes and the
other documents to be delivered hereunder;

 

(vi)                              a certificate of the Secretary of each of the
Obligors (A) attaching resolutions of the board of directors of the Obligors
evidencing approval of the transactions contemplated by this Agreement and the
issuance of the Notes and the execution, delivery and performance thereof, and
authorizing certain officers to execute and deliver the same, and certifying
that such resolutions were duly and validly adopted and have not since been
amended, revoked or rescinded, and (B) certifying that no dissolution or
liquidation proceedings as to the Obligors have been commenced or are
contemplated;

 

(vii)                           an Officer’s Certificate from the Company
certifying that the conditions specified in paragraphs 3F, 3H and 3I have been
satisfied;

 

2

--------------------------------------------------------------------------------


 

(viii)                        corporate and tax good standing certificates as to
each Obligor from their respective jurisdictions of incorporation; and

 

(ix)                                such additional documents or certificates
with respect to such legal matters or corporate or other proceedings related to
the transactions contemplated hereby as may be reasonably requested by such
Purchaser.

 

3B.                             Opinion of Purchaser’s Special Counsel.

 

Such Purchaser shall have received from Bingham McCutchen LLP a favorable
opinion satisfactory to such Purchaser as to such matters incident to the
matters herein contemplated as it may reasonably request.

 

3C.                             Purchase Permitted By Applicable Laws.

 

The purchase of and payment for the Notes to be purchased by such Purchaser on
the Date of Closing on the terms and conditions herein provided (including the
use of the proceeds of such Notes by the Obligors) shall not violate any
applicable law or governmental regulation (including, without limitation,
section 5 of the Securities Act or Regulation T, U or X of the Board of
Governors of the Federal Reserve System) and shall not subject such Purchaser to
any tax, penalty, liability or other onerous condition under or pursuant to any
applicable law or governmental regulation, and such Purchaser shall have
received such certificates or other evidence as such Purchaser may request to
establish compliance with this condition.

 

3D.                             Payment of Fees.

 

The Obligors shall have paid the reasonable fees and expenses of Bingham
McCutchen LLP, as set forth in a statement to be delivered to the Company no
later than two Business Days prior to the Date of Closing.

 


3E.                               SALE TO OTHER PURCHASERS.


 

The Obligors shall have sold to the other Purchasers the Notes to be purchased
by them at the closing and shall have received payment in full therefor.

 

3F.                               Changes in Corporate Structure.

 

Except as set forth on Schedule 3F hereto, no Obligor shall have changed its
jurisdiction of incorporation or been a party to any merger or consolidation,
nor shall any Obligor have succeeded to all or any substantial part of the
liabilities of any other entity, at any time following the date of the most
recent financial statements.  There shall have been no Material Adverse Effect
since December 31, 2001.

 

3

--------------------------------------------------------------------------------


 

3G.                             Private Placement Number.

 

A Private Placement number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the Securities Valuation Office of the National Association of
Insurance Commissioners) shall have been obtained for the Notes.

 

3H.                             Performance; No Default.

 

The Obligors shall have performed and complied with all agreements and
conditions contained in this Agreement required to be performed or complied with
by them prior to or at the Closing and after giving effect to the issue and sale
of the Notes (and the application of the proceeds thereof as contemplated by
paragraph 8I) no Default or Event of Default shall have occurred and be
continuing.

 

3I.                                  Representations and Warranties.

 

The representations and warranties of the Obligors in this Agreement shall be
correct when made and at the time of Closing.

 

3J.                               Waivers.

 

The Company shall have delivered a true and correct copy, attached hereto as
Exhibit E, of any waivers to permit the Company to enter into the transactions
contemplated by this Agreement and the Notes that shall be necessary under the
SunTrust Agreement, including, without limitation, waivers of Section 7.1 and
Section 7.8 thereof.

 

4.                                      PREPAYMENTS.

 

The Notes shall be subject to prepayment with respect to the required
prepayments specified in paragraph 4A and the optional prepayments permitted by
paragraph 4B.

 

4A.                             Required Prepayments.

 

Until the Notes shall be paid in full, the Obligors shall apply to the
prepayment of the Notes, without Yield-Maintenance Amount, the sum of
$10,000,000 on August 15 in each of the years 2005 to 2009, inclusive, and such
principal amounts of the Notes, together with interest thereon to the prepayment
dates, shall become due on such prepayment dates; provided that upon any partial
prepayment of the Notes pursuant to paragraph 4B or purchase of the Notes
pursuant to paragraph 4E the principal amount of each required prepayment of the
Notes becoming due under this paragraph 4A on and after the date of such
prepayment or purchase shall be reduced in the same proportion as the aggregate
unpaid principal amount of the Notes is reduced as a result of such prepayment
or purchase.  The remaining principal amount of the Notes, together with
interest accrued thereon, shall become due on the maturity date of the Notes.

 

4

--------------------------------------------------------------------------------


 

4B.                             Optional Prepayment With Yield-Maintenance
Amount.

 

The Notes shall be subject to prepayment, in whole at any time or from time to
time in part (in a minimum amount of $1,000,000 and in integral multiples of
$500,000) at the option of the Obligors, at 100% of the principal amount so
prepaid plus interest thereon to the prepayment date and the Yield-Maintenance
Amount, if any, with respect to each Note.  Any partial prepayment of the Notes
pursuant to this paragraph 4B shall be applied in satisfaction of required
payments of principal on a pro rata basis.

 

4C.                             Notice of Optional Prepayment.

 

The Obligors shall give the holder of each Note irrevocable written notice of
any prepayment pursuant to paragraph 4B not less than 10 Business Days prior to
the prepayment date, specifying such prepayment date and the principal amount of
the Notes, and of the Notes held by such holder, to be prepaid on such date and
stating that such prepayment is to be made pursuant to paragraph 4B.  Notice of
prepayment having been given as aforesaid, the principal amount of the Notes
specified in such notice, together with interest thereon to the prepayment date
and together with the Yield-Maintenance Amount, if any, with respect thereto,
shall become due and payable on such prepayment date.  The Obligors shall, on or
before the day on which it gives written notice of any prepayment pursuant to
paragraph 4B, give telephonic notice of the principal amount of the Notes to be
prepaid and the prepayment date to each Significant Holder which shall have
designated a recipient of such notices in the Purchaser Schedule attached hereto
or by notice in writing to the Obligors.

 

4D.                             Partial Payments Pro Rata.

 

Upon any partial prepayment of the Notes pursuant to paragraph 4A or 4B, the
principal amount so prepaid shall be allocated to all Notes at the time
outstanding in proportion to the respective outstanding principal amounts
thereof.

 

4E.                               Retirement of Notes.

 

The Obligors shall not, and shall not permit any of their Subsidiaries or
Affiliates to, prepay or otherwise retire in whole or in part prior to their
stated final maturity (other than by prepayment pursuant to paragraph 4A or 4B
or upon acceleration of such final maturity pursuant to paragraph 7A), or
purchase or otherwise acquire, directly or indirectly, Notes held by any holder
unless such Obligor or such Subsidiary or Affiliate shall have offered to prepay
or otherwise retire or purchase or otherwise acquire, as the case may be, the
same proportion of the aggregate principal amount of Notes held by each other
holder of Notes at the time outstanding upon the same terms and conditions.  Any
Notes so prepaid or otherwise retired or purchased or otherwise acquired by the
Obligors or any of their Subsidiaries or Affiliates shall not be deemed to be
outstanding for any purpose under this Agreement.

 

5

--------------------------------------------------------------------------------


 


5.                                      AFFIRMATIVE COVENANTS.


 

5A.                             Financial Statements.

 

The Company covenants that it will deliver to each Significant Holder in
duplicate:

 

(i)                                     as soon as practicable and in any event
within 45 days after the end of each quarterly period (other than the last
quarterly period) in each fiscal year, consolidated statements of income, cash
flows and changes in financial position of the Company and its Subsidiaries for
the period from the beginning of the current fiscal year to the end of such
quarterly period, and a consolidated balance sheet of the Company and its
Subsidiaries as at the end of such quarterly period, setting forth in each case
in comparative form figures for the corresponding period in the preceding fiscal
year, all in reasonable detail and satisfactory in form to the Required
Holder(s) and certified by an authorized financial officer of the Company,
subject to changes resulting from year-end adjustments; provided, however, that
delivery pursuant to clause (iii) below of copies of the Quarterly Report on
Form 10-Q of the Company for such quarterly period filed with the Securities and
Exchange Commission shall be deemed to satisfy the requirements of this clause
(i) with respect to consolidated statements;

 

(ii)                                  as soon as practicable and in any event
within 90 days after the end of each fiscal year, consolidated statements of
income, cash flows and changes in financial position for the Company and its
Subsidiaries for such year, and a consolidated balance sheet of the Company and
its Subsidiaries as at the end of such year, setting forth in each case in
comparative form corresponding consolidated figures from the preceding annual
audit, all in reasonable detail and satisfactory in form to the Required
Holder(s) and, as to the consolidated statements, reported on by independent
public accountants of recognized national standing selected by the Company whose
report shall be without limitation as to the scope of the audit and satisfactory
in substance to the Required Holder(s); provided, however, that delivery
pursuant to clause (iii) below of copies of the Annual Report on Form 10-K of
the Company for such fiscal year filed with the Securities and Exchange
Commission shall be deemed to satisfy the requirements of this clause (ii) with
respect to consolidated statements;

 

(iii)                               promptly upon transmission thereof, copies
of all such financial statements, proxy statements, notices and reports as it
shall send to its public stockholders and copies of all registration statements
(without exhibits) and all reports which it files with the Securities and
Exchange Commission (or any governmental body or agency succeeding to the
functions of the Securities and Exchange Commission);

 

(iv)                              promptly upon receipt thereof, a copy of each
other report submitted to the Company or any Subsidiary by independent
accountants in connection with any annual, interim or special audit made by them
of the books of the Company or any Subsidiary;

 

6

--------------------------------------------------------------------------------


 

(v)                                 as soon as available and in any event within
30 days after the end of each fiscal year of the Company, a forecasted income
statement, balance sheet, and statement of cash flows for the following fiscal
year, provided that, the Company shall not be required to deliver such financial
statements so long as the Company is not required to provide such information to
any other lender, whether pursuant to the SunTrust Agreement or otherwise;

 

(vi)                              with reasonable promptness, such other
information and documents as such Significant Holder may reasonably request.

 

Together with each delivery of financial statements required by clauses (i) and
(ii) above, the Company will deliver to each Significant Holder an Officer’s
Certificate demonstrating (with computations in reasonable detail) compliance by
the Company and its Subsidiaries with the provisions of paragraphs 6A through
6D, inclusive and stating that there exists no Event of Default or Default, or,
if any Event of Default or Default exists, specifying the nature and period of
existence thereof and what action the Company proposes to take with respect
thereto.  Together with each delivery of financial statements required by clause
(ii) above, the Company will deliver to each Significant Holder a certificate of
such accountants stating that, in making the audit necessary for their report on
such financial statements, they have obtained no knowledge of any Event of
Default or Default, or, if they have obtained knowledge of any Event of Default
or Default, specifying the nature and period of existence thereof.  Such
accountants, however, shall not be liable to anyone by reason of their failure
to obtain knowledge of any Event of Default or Default which would not be
disclosed in the course of an audit conducted in accordance with generally
accepted auditing standards.

 

5B.                             Information Required by Rule 144A.

 

The Obligors covenant that they will, upon the request of the holder of any
Note, provide such holder, and any qualified institutional buyer designated by
such holder, such financial and other information as such holder may reasonably
determine to be necessary in order to permit compliance with the information
requirements of Rule 144A under the Securities Act in connection with the resale
of Notes, except at such times as the Obligors are subject to the reporting
requirements of section 13 or 15(d) of the Exchange Act.  For the purpose of
this paragraph 5B, the term “qualified institutional buyer” shall have the
meaning specified in Rule 144A under the Securities Act.

 

5C.                             Inspection of Property.

 

The Company shall permit the representatives of each Significant Holder that is
an Institutional Investor:

 

(a)                                  No Default — if no Default or Event of
Default then exists, at the expense of such Significant Holder and upon
reasonable prior notice to the Company, to visit the principal executive office
of the Company, to discuss the affairs, finances and accounts of the Company and
its Subsidiaries with the Company’s officers, and (with the consent of the
Company, which consent will not be unreasonably withheld) its independent public

 

7

--------------------------------------------------------------------------------


 

accountants, and (with the consent of the Company, which consent will not be
unreasonably withheld) to visit the other offices and properties of the Company
and each Subsidiary, all at such reasonable times and as often as may be
reasonably requested in writing; and

 

(b)                                 Default — if a Default or Event of Default
then exists, at the expense of the Company to visit and inspect any of the
offices or properties of the Company or any Subsidiary, to examine all their
respective books of account, records, reports and other papers, to make copies
and extracts therefrom, and to discuss their respective affairs, finances and
accounts with their respective officers and independent public accountants (and
by this provision the Company authorizes said accountants to discuss the
affairs, finances and accounts of the Company and its Subsidiaries), all at such
times and as often as may be requested.

 

5D.                             Corporate Existence, Etc.

 

Each Obligor will at all times preserve and keep in full force and effect its
corporate existence.  Subject to paragraphs 6G and 6M, the Company will at all
times preserve and keep in full force and effect the corporate existence of each
of its Subsidiaries and all rights and franchises of the Company and its
Subsidiaries unless, in the good faith judgment of the Company, the termination
of or failure to preserve and keep in full force and effect such corporate
existence, right or franchise would not, individually or in the aggregate, have
a Material Adverse Effect.

 

5E.                               Payment of Taxes and Claims.

 

The Company will and will cause each of its Subsidiaries to file all tax returns
required to be filed in any jurisdiction and to pay and discharge all taxes
shown to be due and payable on such returns and all other taxes, assessments,
governmental charges, or levies imposed on them or any of their properties,
assets, income or franchises, to the extent such taxes and assessments have
become due and payable and before they have become delinquent and all claims for
which sums have become due and payable that have or might become a Lien on
properties or assets of the Company or any Subsidiary, provided that neither the
Company nor any Subsidiary need pay any such tax or assessment or claims if (i)
the amount, applicability or validity thereof is contested by the Company or
such Subsidiary on a timely basis in good faith and in appropriate proceedings,
and the Company or a Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Company or such Subsidiary or (ii) the
nonpayment of all such taxes and assessments in the aggregate could not
reasonably be expected to have a Material Adverse Effect.

 

5F.                               Line of Business.

 

The Company will not, and will not permit any of its Subsidiaries to, engage in
any business if, as a result, the general nature of the business in which the
Company and its Subsidiaries, taken as a whole, would then be engaged would be
substantially changed from the

 

8

--------------------------------------------------------------------------------


 

general nature of the business in which the Company and its Subsidiaries, taken
as a whole, are engaged on the date of this Agreement.

 

5G.                             Maintenance of Most Favored Lender Status.

 

The Obligors hereby covenant that if the Obligors shall enter into any credit
facility or loan agreement (including, without limitation, any amendment to the
SunTrust Agreement or the SouthTrust Agreement) pursuant to which the credit
commitments available to the Obligors, individually or in the aggregate to one
or more of the Obligors under such credit facility or loan agreement, and/or
outstanding principal indebtedness incurred equals or exceeds $25,000,000 and
which provides for the benefit of the lenders thereunder any covenants which are
more favorable to such lenders than the covenants provided for in paragraphs 5
or 6 hereof for the benefit of the holders of the Notes then, and in each and
any such event, the covenants in this Agreement shall be and shall be deemed to
be, notwithstanding paragraph 11C and without any further action on the part of
the Obligors or any other Person being necessary or required, amended to afford
the holders of the Notes the same benefits and rights as such amendments to, or
other agreements, provide the lenders thereof.  The Obligors will promptly
deliver to each holder of Notes a copy of each such agreement or amendment, or
any waiver or modification thereof.  Notwithstanding the foregoing, the Obligors
agree to enter into such documentation as the Required Holders may reasonably
request to evidence the amendments provided for in this paragraph 5G.

 

5H.                             Covenant Relating to Domestic Subsidiaries.

 

The Company shall not permit any Domestic Subsidiary to enter into any Guarantee
of the obligations under the SunTrust Agreement, the SunTrust Loan Facility
Agreement or the SouthTrust Agreement unless at the time of entering into such
Guarantee, such Domestic Subsidiary (an “Additional Obligor”) contemporaneously
therewith executes and delivers, to each of the holders of the Notes (i) a duly
authorized Joinder Agreement substantially in the form of Exhibit D hereto
pursuant to which such Additional Obligor shall jointly and severally assume all
obligations under this Agreement and the Notes, and (ii) a certificate of such
Domestic Subsidiary’s secretary or another responsible officer certifying
attached copies of such Domestic Subsidiary’s constitutive documents and
relevant resolutions, and an opinion of counsel to such Person regarding the
authorization, execution and delivery of such Joinder Agreement and its
enforceability, which opinion shall be satisfactory in all respects to the
Required Holders.  Upon execution and delivery of any such Joinder Agreement by
an Additional Obligor, this Agreement and the Notes shall be deemed to be
amended so that such Additional Obligor shall be an Obligor hereunder and under
the Notes without any further action on the part of the Additional Obligor, the
Obligors, or any other Person being necessary or required (notwithstanding
paragraph 11C).

 

5I.                                  Compliance with Laws.

 

The Company will, and will cause each of its Subsidiaries to, comply with all
laws, ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, Environmental Laws, and will obtain and
maintain in effect all licenses, certificates, permits, franchises and other
governmental authorizations necessary to the ownership of their respective
properties or to the conduct of their respective businesses, in each

 

9

--------------------------------------------------------------------------------


 

case to the extent necessary to ensure that non-compliance with such laws,
ordinances or governmental rules or regulations or failures to obtain or
maintain in effect such licenses, certificates, permits, franchises and other
governmental authorizations would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.  Without limitation of the
foregoing, the Company will, and will cause each of its Subsidiaries to, not be
a Person described in section 1 of the Anti-Terrorism Order, and not knowingly
engage in any dealings or transactions, or otherwise knowingly be associated,
with any such Person.

 

5J.                               Notices of Material Events.

 

The Company will furnish to each Significant Holder prompt written notice of the
following:

 

(a)                                  the occurrence of any Default or Event of
Default;

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
the Company or any Subsidiary which, if adversely determined, could reasonably
be expected to result in a Material Adverse Effect;

 

(c)                                  the occurrence of any event or any other
development by which the Company or any of its Subsidiaries (i) fails to comply
in any material respect with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) becomes subject to any Environmental Liability in excess
of $500,000, (iii) receives notice of any claim with respect to any
Environmental Liability in excess of $500,000, or (iv) becomes aware of any
basis for any Environmental Liability in excess of $500,000 and in each of the
preceding clauses, which individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect, provided that, the Company
shall not be required to deliver such information set forth in this clause (c)
so long as the Company is not required to provide such information to any other
lenders, whether pursuant to the SunTrust Agreement or otherwise;

 

(d)                                 the occurrence of any ERISA Event that
alone, or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of the Company and its
Subsidiaries in an aggregate amount exceeding $1,000,000; and

 

(e)                                  any other development known to the Company
that results in, or could reasonably be expected to result in, a Material
Adverse Effect.

 

Each notice delivered under this Paragraph 5J shall be accompanied by a written
statement of a Responsible Officer setting forth in reasonable details a
description of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

 

10

--------------------------------------------------------------------------------


 

5K.                             Payment of Obligations.

 

The Company will, and will cause each of its Subsidiaries to, pay and discharge
at or before maturity, all of its obligations and liabilities before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Company or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

 

5L.                              Books and Records.

 

The Company will, and will cause each of its Subsidiaries to, keep proper books
of record and account in which full, true and correct entries shall be made of
all dealings and transactions in relation to its business and activities to the
extent necessary to prepare the consolidated financial statements of the Company
in conformity with GAAP.

 

5M.                           Maintenance of Properties; Insurance.

 

The Company will, and will cause each of its Subsidiaries to, (a) keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, except where the failure
to do so, either individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect and (b) maintain with
financially sound and reputable insurance companies, insurance (including
self-insurance in amounts not exceeding the customary amounts maintained by
similarly situated companies and for which adequate reserves are maintained)
with respect to its properties and business, and the properties and business of
its Subsidiaries, against loss or damage of the kinds customarily insured
against by companies in the same or similar businesses operating in the same or
similar locations.  In addition, and not in limitation of the foregoing, the
Company shall maintain and keep in force insurance coverage on its inventory, as
is consistent with best industry practices.

 

5N.                             Covenant Relating to Foreign Subsidiaries.

 

The Company shall not acquire or form any additional Foreign Subsidiaries;
provided, however, that the Company may acquire or form additional Subsidiaries
incorporated under the laws of Canada so long as the Company, within ten (10)
business days after any such Foreign Subsidiary is acquired or formed (i)
notifies each Significant Holder thereof (ii) delivers stock certificates and
related pledge agreements, in form satisfactory to a collateral agent acceptable
to the Required Holders, evidencing the pledge of 66% (or such greater
percentage which would not result in material adverse tax consequences) of the
issued and outstanding capital stock entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued and outstanding
capital stock not entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) of each such Subsidiary directly owned by the Company or any
Domestic Subsidiary to secure the obligations under this Agreement and the
Notes, (iii) causes such  Subsidiary to deliver simultaneously therewith similar
documents applicable to such Foreign Subsidiary described in Paragraph 3 hereof
as reasonably requested by the Required Holders, and (iv) the holders of the
Notes enter into an intercreditor agreement, in form and substance satisfactory
to

 

11

--------------------------------------------------------------------------------


 

the Required Holders, with all other creditors of the Company having a similar
covenant with the Company.  Notwithstanding the foregoing, the Company shall not
be required to comply with the provisions of this paragraph 5N so long as the
Company is not required to comply with similar provisions with regard to Foreign
Subsidiaries pursuant to any credit facility or loan agreement to which the
Company or any of its Subsidiaries is a party, including, without limitation,
the provisions of section 5.10(b) of the SunTrust Agreement.

 

6.                                      NEGATIVE COVENANTS.

 

So long as any Note or amount owing under this Agreement shall remain unpaid,
each Obligor covenants as follows that:

 


6A.                             FIXED CHARGES COVERAGE RATIO.


 

The Company will not permit the Consolidated Fixed Charge Coverage Ratio to be
less than (i) 1.75 to 1.00 at any time prior to and including September 30,
2002, and (ii) 2.00 to 1.00 at any time thereafter.

 


6B.                             TOTAL DEBT TO EBITDA RATIO.


 

The Company will not, at any time, permit the Total Debt to EBITDA Ratio to be
greater than 3.00 to 1.00.

 


6C.                             TOTAL ADJUSTED DEBT TO TOTAL ADJUSTED
CAPITALIZATION RATIO.


 

The Company will not, at any time, permit the Total Adjusted Debt to Total
Adjusted Capital Ratio to be greater than 0.60 to 1.00.

 


6D.                             MINIMUM CONSOLIDATED NET WORTH.


 

The Company will not permit Consolidated Net Worth to be less than the sum of
(i) $235,232,000, plus (ii) 50% of cumulative positive Consolidated Net Income
accrued during each fiscal quarter plus (iii) 100% of the net proceeds from any
public or private offering of common stock of the Company after the Date of
Closing, calculated quarterly on the last day of each fiscal quarter; provided,
that if Consolidated Net Income is negative in any fiscal quarter the amount
added for such fiscal quarter shall be zero and such negative Consolidated Net
Income shall not reduce the amount of Consolidated Net Income added from any
previous fiscal quarter.  Promptly upon the consummation of any offering of
common stock of the Company, the Company shall notify each holder of the Notes
in writing of the amount of the net proceeds thereof.

 


6E.                               INDEBTEDNESS.


 

The Company will not, and will not permit any of its Subsidiaries to, create,
incur, assume or suffer to exist any Indebtedness, except:

 

12

--------------------------------------------------------------------------------


 

(A)                                  INDEBTEDNESS CREATED PURSUANT TO THIS
AGREEMENT AND THE NOTES;

 

(B)                                 INDEBTEDNESS OF ANY SUBSIDIARY OWING TO ANY
OBLIGOR OR ANY WHOLLY OWNED SUBSIDIARY OF ANY OBLIGOR;

 

(C)                                  INDEBTEDNESS OF THE COMPANY OR ANY
SUBSIDIARY INCURRED AFTER THE DATE OF CLOSING TO FINANCE THE ACQUISITION,
CONSTRUCTION OR IMPROVEMENT OF ANY FIXED OR CAPITAL ASSETS, INCLUDING CAPITAL
LEASE OBLIGATIONS AND ANY INDEBTEDNESS ASSUMED IN CONNECTION WITH THE
ACQUISITION OF ANY SUCH ASSETS OR SECURED BY A LIEN ON ANY SUCH ASSETS PRIOR TO
THE ACQUISITION THEREOF; PROVIDED, THAT SUCH INDEBTEDNESS IS INCURRED PRIOR TO
OR WITHIN 90 DAYS AFTER SUCH ACQUISITION OR THE COMPLETION OF SUCH CONSTRUCTION
OR IMPROVEMENTS OR EXTENSIONS, RENEWALS, AND REPLACEMENTS OF ANY SUCH
INDEBTEDNESS THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT THEREOF
(IMMEDIATELY PRIOR TO GIVING EFFECT TO SUCH EXTENSION, RENEWAL OR REPLACEMENT)
OR SHORTEN THE MATURITY OR THE WEIGHTED AVERAGE LIFE THEREOF; PROVIDED FURTHER,
THAT THE AGGREGATE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS DOES NOT EXCEED
$20,000,000 AT ANY TIME OUTSTANDING;

 

(D)                                 GUARANTEES BY THE COMPANY OF INDEBTEDNESS OF
ANY OTHER OBLIGOR AND GUARANTEES BY ANY OBLIGOR OF INDEBTEDNESS OF THE COMPANY;

 

(E)                                  INDEBTEDNESS OR CONTINGENT LIABILITY UNDER
THE SYNTHETIC LEASE DOCUMENTS, PROVIDED THAT THE AGGREGATE OUTSTANDING PRINCIPAL
AMOUNT OF ALL SUCH INDEBTEDNESS DOES NOT EXCEED $25,000,000 AT ANY ONE TIME;

 

(F)                                    GUARANTEES BY THE COMPANY OF INDEBTEDNESS
OF CERTAIN FRANCHISE OPERATORS OF THE COMPANY, PROVIDED SUCH GUARANTEES ARE
GIVEN BY THE COMPANY PURSUANT TO (1) THE SUNTRUST LOAN FACILITY AGREEMENT (2)
THE SOUTHTRUST AGREEMENT IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED
$5,000,000 AND (3) LOANS MADE BY SUNTRUST TO FINANCE THE ACQUISITION OF EQUITY
INTERESTS IN CERTAIN FRANCHISEES OF THE COMPANY, IN AN AGGREGATE PRINCIPAL
AMOUNT NOT TO EXCEED $5,000,000;

 

(G)                                 ENDORSED NEGOTIABLE INSTRUMENTS FOR
COLLECTION IN THE ORDINARY COURSE OF BUSINESS;

 

(H)                                 GUARANTEES BY THE COMPANY OF INDEBTEDNESS OF
FOREIGN SUBSIDIARIES, PROVIDED THAT THE SUM OF THE AGGREGATE PRINCIPAL AMOUNT OF
SUCH GUARANTEES, TOGETHER WITH THE PRINCIPAL AMOUNT OF ANY LOANS FROM THE
COMPANY TO FOREIGN SUBSIDIARIES PERMITTED PURSUANT TO PARAGRAPH 6I(F) HEREOF
DOES NOT EXCEED $10,000,000 IN THE AGGREGATE AT ANY TIME;

 

(I)                                     INDEBTEDNESS EXISTING ON THE DATE OF
CLOSING AND SET FORTH ON SCHEDULE 6E AND EXTENSIONS, RENEWALS AND REPLACEMENTS
OF ANY SUCH INDEBTEDNESS THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF (IMMEDIATELY PRIOR TO GIVING EFFECT TO SUCH EXTENSION, RENEWAL OR
REPLACEMENT) OR SHORTEN THE MATURITY OR THE WEIGHTED AVERAGE LIFE THEREOF;

 

13

--------------------------------------------------------------------------------


 

(J)                                     INDEBTEDNESS UNDER THE SUNTRUST
AGREEMENT; AND

 

(K)                                  OTHER UNSECURED INDEBTEDNESS INCURRED IN
THE ORDINARY COURSE OF BUSINESS PROVIDED THAT NO DEFAULT OR EVENT OF DEFAULT
SHALL EXIST AS A RESULT OF THE INCURRENCE, ASSUMPTION OR MAINTENANCE OF SUCH
INDEBTEDNESS.

 

6F.                               Liens.


 

The Company will not, and will not permit any of its Subsidiaries to, create,
incur, assume or suffer to exist any Lien on any of its assets or property now
owned or hereafter acquired, except:

 


(A)                                  LIENS ON ANY PROPERTY OR ASSET OF THE
COMPANY OR ANY SUBSIDIARY EXISTING ON THE DATE OF CLOSING SET FORTH ON SCHEDULE
6F; PROVIDED, THAT SUCH LIEN SHALL NOT APPLY TO ANY PROPERTY OR ASSET OF THE
COMPANY OR ANY SUBSIDIARY NOT ENCUMBERED THEREBY, ON THE DATE HEREOF;


 


(B)                                 LIENS FOR TAXES, ASSESSMENTS, GOVERNMENTAL
CHARGES OR LEVIES, STATUTORY LIENS OF LANDLORDS AND LIENS OF CARRIERS,
WAREHOUSEMEN, MECHANICS AND MATERIALMEN AND OTHER SIMILAR LIENS, IN EACH CASE,
INCURRED IN THE ORDINARY COURSE OF BUSINESS FOR SUMS NOT YET DUE OR THE PAYMENT
OF WHICH IS NOT AT THE TIME REQUIRED BY PARAGRAPH 5E;


 


(C)                                  LIENS (OTHER THAN ANY LIEN IMPOSED BY
ERISA) INCURRED OR DEPOSITS MADE IN THE ORDINARY COURSE OF BUSINESS (I) IN
CONNECTION WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER TYPES OF
SOCIAL SECURITY OR RETIREMENT BENEFITS, OR (II) TO SECURE (OR TO OBTAIN LETTERS
OF CREDIT THAT SECURE) THE PERFORMANCE OF TENDERS, STATUTORY OBLIGATIONS, SURETY
BONDS, APPEAL BONDS, BIDS, LEASES (OTHER THAN LEASES PROVIDING FOR CAPITAL LEASE
OBLIGATIONS), PERFORMANCE BONDS, PURCHASE, CONSTRUCTION OR SALES CONTRACTS OR
OTHER SIMILAR OBLIGATIONS, IN EACH CASE NOT INCURRED OR MADE IN CONNECTION WITH
THE BORROWING OF MONEY, THE OBTAINING OF ADVANCES OR CREDIT OR THE PAYMENT OF A
DEFERRED PURCHASE PRICE, AND WHICH DO NOT, IN THE AGGREGATE, MATERIALLY DETRACT
FROM THE VALUE OF THE COMPANY’S PROPERTY OR ASSETS OR IMPAIR THE USE THEREOF OR
OPERATION OF ITS BUSINESS;


 


(D)                                 LIENS ON PROPERTY OR ASSETS OF THE COMPANY
OR ANY SUBSIDIARY SECURING OBLIGATIONS OF SUCH OBLIGOR OR SUBSIDIARY TO THE
COMPANY OR A WHOLLY OWNED SUBSIDIARY OF THE COMPANY;


 


(E)                                  LIENS ON INSURANCE POLICIES OWNED BY THE
COMPANY ON THE LIVES OF ITS OFFICERS SECURING POLICY LOANS OBTAINED FROM THE
INSURERS UNDER SUCH POLICIES, PROVIDED THAT (I) THE AGGREGATE AMOUNT BORROWED ON
EACH POLICY SHALL NOT EXCEED THE LOAN VALUE THEREOF, AND (II) THE COMPANY SHALL
NOT INCUR ANY LIABILITY TO REPAY ANY SUCH LOANS;


 


(F)                                    SUBJECT TO COMPLIANCE WITH PARAGRAPH
6E(C), LIENS GRANTED UNDER THE SYNTHETIC LEASE DOCUMENTS IN THE REAL OR PERSONAL
PROPERTY FINANCED THEREUNDER, AND IN CERTAIN RELATED RIGHTS OF THE COMPANY TO
SECURE THE COMPANY’S INDEBTEDNESS AND LIABILITIES UNDER THE SYNTHETIC LEASE
DOCUMENTS;

 

14

--------------------------------------------------------------------------------


 


(G)                                 LIENS IN RESPECT OF PURCHASE MONEY
OBLIGATIONS IN ANY FIXED OR CAPITAL ASSETS TO SECURE THE PURCHASE PRICE OR THE
COST OF CONSTRUCTION OR IMPROVEMENT OF SUCH FIXED OR CAPITAL ASSETS OR TO SECURE
INDEBTEDNESS INCURRED SOLELY FOR THE PURPOSE OF FINANCING THE ACQUISITION,
CONSTRUCTION OR IMPROVEMENT OF SUCH FIXED OR CAPITAL ASSETS (INCLUDING LIENS
SECURING ANY CAPITAL LEASE OBLIGATIONS); PROVIDED, THAT (I) SUCH LIEN SECURES
INDEBTEDNESS PERMITTED BY PARAGRAPH 6E(C), (II) SUCH LIEN ATTACHES TO SUCH ASSET
CONCURRENTLY OR WITHIN 90 DAYS AFTER THE ACQUISITION, IMPROVEMENT OR COMPLETION
OF THE CONSTRUCTION THEREOF; (III) SUCH LIEN DOES NOT EXTEND TO ANY OTHER ASSET;
AND (IV) THE INDEBTEDNESS SECURED THEREBY DOES NOT EXCEED THE COST OF ACQUIRING,
CONSTRUCTING OR IMPROVING SUCH FIXED OR CAPITAL ASSETS TOGETHER WITH ALL
INTEREST, FEES AND COSTS INCURRED IN CONNECTION THEREWITH;


 


(H)                                 LIENS (I) EXISTING ON ANY ASSET OF ANY
PERSON AT THE TIME SUCH PERSON BECOMES A SUBSIDIARY OF THE COMPANY, (II)
EXISTING ON ANY ASSET OF ANY PERSON AT THE TIME SUCH PERSON IS MERGED WITH OR
INTO THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY OR (III) EXISTING ON ANY ASSET
PRIOR TO THE ACQUISITION THEREOF BY THE COMPANY OR ANY SUBSIDIARY OF THE
COMPANY; PROVIDED, THAT ANY SUCH LIEN WAS NOT CREATED IN CONTEMPLATION OF ANY OF
THE FOREGOING AND ANY SUCH LIEN SECURES ONLY THOSE OBLIGATIONS WHICH IT SECURES
ON THE DATE THAT SUCH PERSON BECOMES A SUBSIDIARY OR THE DATE OF SUCH MERGER OR
THE DATE OF SUCH ACQUISITION;


 


(I)                                     LIENS ON SHARES OF STOCK OF ANY FOREIGN
SUBSIDIARY, ONLY TO THE EXTENT THAT THE NOTES AND THE OBLIGATIONS RELATING
THERETO ARE SECURED PARI PASSU WITH ANY OTHER INDEBTEDNESS OR OBLIGATIONS
SECURED THEREBY;


 


(J)                                     JUDGMENT LIENS NOT GIVING RISE TO AN
EVENT OF DEFAULT OR LIENS CREATED BY OR EXISTING FROM ANY LITIGATION OR LEGAL
PROCEEDINGS THAT ARE CURRENTLY BEING CONTESTED IN GOOD FAITH FOR WHICH ADEQUATE
RESERVES HAVE BEEN ESTABLISHED; AND


 


(K)                                  EASEMENTS, ZONING RESTRICTIONS,
RIGHTS-OF-WAY AND SIMILAR ENCUMBRANCES ON REAL PROPERTY IMPOSED BY LAW OR
ARISING IN THE ORDINARY COURSE OF BUSINESS THAT DO NOT SECURE ANY MONETARY
OBLIGATIONS AND DO NOT MATERIALLY DETRACT FROM THE VALUE OF THE AFFECTED
PROPERTY OR MATERIALLY INTERFERE WITH THE ORDINARY CONDUCT OF BUSINESS OF ANY
OBLIGOR OR ANY SUBSIDIARY.


 


6G.                             SALE OF ASSETS.


 

The Company will not, and will not permit any of its Subsidiaries to, convey,
sell, lease, assign, transfer or otherwise dispose of, any of its assets,
business or property, whether now owned or hereafter acquired, or, in the case
of any Subsidiary, issue or sell any shares of such Subsidiary’s common stock to
any Person other than an Obligor (or to qualify directors if required by
applicable law), except (a) the sale or other disposition for fair market value
of obsolete or worn out property or other property not necessary for operations,
disposed of in the ordinary course of business; (b) the sale, lease or other
disposition of inventory and Permitted Investments in the ordinary course of
business, (c) sales and dispositions permitted under

 

15

--------------------------------------------------------------------------------


 

paragraph 6M and (d) other sales of assets not to exceed $10,000,000 in book
value in the aggregate.

 


6H.                             RESTRICTED PAYMENTS.


 

The Company will not, and will not permit its Subsidiaries to, declare or make,
or agree to pay or make, directly or indirectly, any dividend on any class of
its stock, or make any payment on account of, or set apart assets for a sinking
or other analogous fund for, the purchase, redemption, retirement, defeasance or
other acquisition of, any shares of common stock or Indebtedness subordinated to
the obligations of the Obligors under the Notes or any options, warrants, or
other rights to purchase such common stock or such subordinated Indebtedness,
whether now or hereafter outstanding (each, a “Restricted Payment”), except for 
(i) dividends payable by the Company solely in shares of any class of its common
stock, (ii) Restricted Payments made by any Subsidiary to any Obligor, and (iii)
so long as no Default or Event of Default has occurred and is continuing, or
results from such dividend, at the time such dividend is paid or redemption or
stock repurchase is made, dividends, distributions, redemptions and stock
repurchases paid in cash which do not exceed fifty percent (50%) of Consolidated
Net Income (if greater than $0) for the immediately preceding fiscal year of the
Company; provided, that if the aggregate amount of all such dividends and
distributions paid in cash in such fiscal year are less than the amount
permitted by clause (iii) above, the excess permitted amount for such year may
be carried forward once to the next succeeding fiscal year of the Company.

 


6I.                                  RESTRICTED INVESTMENTS.


 

The Company will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
Wholly Owned Subsidiary prior to such merger), any common stock, evidence of
Indebtedness or other securities (including any option, warrant, or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, any obligations of, or make or permit to exist any investment or
any other interest in, any other Person (all of the foregoing being collectively
called “Investments”), or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person that constitute a
business unit, or create or form any Subsidiary, except:

 


(A)                                  PERMITTED INVESTMENTS;


 


(B)                                 PERMITTED ACQUISITIONS;


 


(C)                                  INVESTMENTS MADE BY ANY OBLIGOR IN ANY
OTHER OBLIGOR;


 


(D)                                 LOANS IN THE ORDINARY COURSE OF BUSINESS TO
OFFICERS, STOCKHOLDERS AND DIRECTORS PROVIDED THAT THE AGGREGATE AMOUNT OF ALL
SUCH LOANS DOES NOT EXCEED $1,000,000 AT ANY TIME;


 

16

--------------------------------------------------------------------------------


 


(E)                                  (I) LOANS TO FRANCHISE OPERATORS AND OWNERS
OF FRANCHISES ACQUIRED OR FUNDED PURSUANT TO THE SUNTRUST LOAN FACILITY
AGREEMENT AND (II) OTHER ADEQUATELY SECURED AND PROPERLY MONITORED LOANS TO
FRANCHISE OPERATORS AND OWNERS OF FRANCHISES IN AN AGGREGATE PRINCIPAL AMOUNT
OUTSTANDING, TOGETHER WITH LOANS OUTSTANDING UNDER CLAUSE (I) OF THIS PARAGRAPH
6I(E), NOT TO EXCEED $90,000,000 AT ANY TIME, PROVIDED THAT IF THE COMMITMENTS
UNDER THE SUNTRUST LOAN FACILITY AGREEMENT ARE INCREASED, SUCH AGGREGATE
LIMITATION SHALL BE INCREASED IN A LIKE AMOUNT, BUT SHALL NOT EXCEED, IN ANY
EVENT, $130,000,000;


 


(F)                                    LOANS BY THE COMPANY TO FOREIGN
SUBSIDIARIES, PROVIDED THAT THE AMOUNT OF SUCH LOANS TOGETHER WITH THE AGGREGATE
PRINCIPAL AMOUNT OF GUARANTEES PERMITTED PURSUANT TO PARAGRAPH 6E(H) HEREOF DOES
NOT EXCEED $10,000,000 IN THE AGGREGATE AT ANY TIME;


 


(G)                                 INVESTMENTS (OTHER THAN PERMITTED
INVESTMENTS) EXISTING ON THE DATE HEREOF AND SET FORTH ON SCHEDULE 6I (INCLUDING
INVESTMENTS IN SUBSIDIARIES); AND


 


(H)                                 OTHER INVESTMENTS NOT TO EXCEED $2,500,000
IN THE AGGREGATE AT ANY TIME.


 

6J.                               Restrictive Agreements.

 

The Company will not, and will not permit any Subsidiary to, directly or
indirectly, enter into, incur or permit to exist any agreement that prohibits,
restricts or imposes any condition upon (a) the ability of the Company or any
Subsidiary to create, incur or permit any Lien upon any of its assets or
properties, whether now owned or hereafter acquired, or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to its common
stock, to make or repay loans or advances to the Company or any other
Subsidiary, to Guarantee Indebtedness of the Company or any other Subsidiary or
to transfer any of its property or assets to the Company or any Subsidiary of
the Company; provided, that (i) the foregoing shall not apply to restrictions or
conditions imposed by law or by this Agreement, the SunTrust Agreement, the
SunTrust Loan Facility Agreement, the Synthetic Lease Documents or the
Industrial Revenue Bonds, (ii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is sold and such sale is permitted hereunder, (iii)
clause (a) shall not apply to restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions and conditions apply only to the property or assets securing such
Indebtedness, and (iv) clause (a) shall not apply to customary provisions in
leases restricting the assignment thereof.

 

6K.                             Amendments to Material Documents.

 

The Company will not, and will not permit any Subsidiary to, amend, modify or
waive any of its rights in a manner that would have a Material Adverse Effect
under their respective certificates of incorporation, bylaws or other
organizational documents.

 

17

--------------------------------------------------------------------------------


 


6L.                              ACCOUNTING CHANGES.

 

The Company will not, and will not permit any Subsidiary to, (a) make any
significant change in accounting treatment or reporting practices other than
those permitted by GAAP (each a “Permitted Change”), provided that Permitted
Changes shall only be permitted to the extent that (i) if such Permitted Change
had not occurred, no Event of Default would have existed as at the last day of
the next succeeding fiscal quarter of the Company, and (ii) if such Permitted
Change had already occurred, no Event of Default would have existed as at the
last day of the immediately preceding fiscal quarter of the Company, or , or (b)
change the fiscal year of the Company or of any Subsidiary, except to change the
fiscal year of a Subsidiary to conform its fiscal year to that of the Company.

 


6M.                           FUNDAMENTAL CHANGES.


 


(A)                                  THE COMPANY WILL NOT, AND WILL NOT PERMIT
ANY SUBSIDIARY TO, MERGE INTO OR CONSOLIDATE INTO ANY OTHER PERSON, OR PERMIT
ANY OTHER PERSON TO MERGE INTO OR CONSOLIDATE WITH IT, OR SELL, LEASE, TRANSFER
OR OTHERWISE DISPOSE OF (IN A SINGLE TRANSACTION OR A SERIES OF TRANSACTIONS)
ALL OR SUBSTANTIALLY ALL OF ITS ASSETS (IN EACH CASE, WHETHER NOW OWNED OR
HEREAFTER ACQUIRED) OR ALL OR SUBSTANTIALLY ALL OF THE STOCK OF ANY OF ITS
SUBSIDIARIES (IN EACH CASE, WHETHER NOW OWNED OR HEREAFTER ACQUIRED) OR
LIQUIDATE OR DISSOLVE; PROVIDED, THAT IF AT THE TIME THEREOF AND IMMEDIATELY
AFTER GIVING EFFECT THERETO, NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING (I) THE COMPANY OR ANY SUBSIDIARY MAY MERGE WITH A PERSON IF
THE COMPANY (OR SUCH SUBSIDIARY IF THE COMPANY IS NOT A PARTY TO SUCH MERGER) IS
THE SURVIVING PERSON, (II) ANY SUBSIDIARY MAY MERGE INTO ANOTHER SUBSIDIARY OR
THE COMPANY; PROVIDED, HOWEVER, THAT IF THE COMPANY IS A PARTY TO SUCH MERGER,
THE COMPANY SHALL BE THE SURVIVING PERSON, PROVIDED, FURTHER, THAT IF ANY
SUBSIDIARY TO SUCH MERGER IS AN OBLIGOR, THE OBLIGOR SHALL BE THE SURVIVING
PERSON, (III) ANY SUBSIDIARY MAY SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE OF
ALL OR SUBSTANTIALLY ALL OF ITS ASSETS TO THE COMPANY OR TO AN OBLIGOR, (IV)
ARPR, AIC OR ANY ADDITIONAL OBLIGOR MAY LIQUIDATE OR DISSOLVE INTO THE COMPANY
IF SUCH LIQUIDATION OR DISSOLUTION DOES NOT HAVE A MATERIAL ADVERSE EFFECT, (V)
ANY OTHER SUBSIDIARY MAY LIQUIDATE OR DISSOLVE IF THE COMPANY DETERMINES IN GOOD
FAITH THAT SUCH LIQUIDATION OR DISSOLUTION DOES NOT HAVE A MATERIAL ADVERSE
EFFECT AND SUCH SUBSIDIARY LIQUIDATES OR DISSOLVES INTO ANOTHER OBLIGOR OR THE
COMPANY; PROVIDED, THAT ANY SUCH MERGER INVOLVING A PERSON THAT IS NOT A
WHOLLY-OWNED SUBSIDIARY IMMEDIATELY PRIOR TO SUCH MERGER SHALL NOT BE PERMITTED
UNLESS ALSO PERMITTED BY PARAGRAPH 6I.


 


(B)                                 THE COMPANY WILL NOT, AND WILL NOT PERMIT
ANY SUBSIDIARY TO, ENGAGE IN ANY BUSINESS OTHER THAN BUSINESSES OF THE TYPE
CONDUCTED BY THE COMPANY AND ITS SUBSIDIARIES ON THE DATE HEREOF AND BUSINESSES
REASONABLY RELATED THERETO.


 

6N.                             Transactions with Affiliates.

 

The Company will not, and will not permit any of its Subsidiaries to, sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a)

 

18

--------------------------------------------------------------------------------


 

in the ordinary course of business at prices and on terms and conditions not
less favorable to the Company or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Company and its wholly-owned Subsidiaries not involving any other
Affiliates, (c) any Restricted Payment permitted by paragraph 6H and (d)
transactions permitted under paragraph 6I(d).

 

6O.                            Sale and Leaseback Transactions.

 

The Company will not, and will not permit any of its Subsidiaries to, enter into
any arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereinafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred; provided, however, the Company may engage
in such sale and leaseback transactions so long as the aggregate fair market
value of all assets sold and leased back does not exceed $30,000,000 during the
term of this Agreement.

 


7.                                      EVENTS OF DEFAULT.


 

7A.                             Acceleration.

 

If any of the following events shall occur and be continuing for any reason
whatsoever (and whether such occurrence shall be voluntary or involuntary or
come about or be effected by operation of law or otherwise):

 

(i)                                     the Obligors default in the payment of
any principal of or Yield-Maintenance Amount payable with respect to any Note or
any fee that may be due in connection with any of the matters specified in
paragraph 11B(ii)(C) when the same shall become due, either by the terms thereof
or otherwise as herein provided; or

 

(ii)                                  the Obligors defaults in the payment of
any interest on any Note for more than 3 days after the date due; or

 

(iii)                               any Obligor or any Subsidiary defaults
(whether as primary obligor or as guarantor or other surety) in any payment of
principal of or interest on Indebtedness (or any Capitalized Lease Obligation,
any obligation under a conditional sale or other title retention agreement, any
obligation issued or assumed as full or partial payment for property whether or
not secured by a purchase money mortgage or any obligation under notes payable
or drafts accepted representing extensions of credit, including, without
limitation, the SunTrust Agreement, the SunTrust Loan Facility Agreement and the
SouthTrust Agreement) beyond any period of grace provided with respect thereto,
or the Obligors or any Subsidiary fail to perform or observe any other
agreement, term or condition contained in any agreement under which any such
obligation is created (or if any other event thereunder or under any such
agreement shall occur and be continuing) and the effect of such failure or other
event is to cause, or to permit the holder or holders of such obligation (or a
trustee on behalf of such holder or holders) to cause, such obligation to become
due prior to any stated maturity, or any such obligation shall be

 

19

--------------------------------------------------------------------------------


 

declared to be due and payable; or required to be prepaid or redeemed (other
than a regularly scheduled required prepayment or redemption), purchased or
defeased, or any offer to prepay, redeem, purchase, repurchase or defease such
obligation shall be required to be made, in each case prior to the stated
maturity thereof; or

 

(iv)                              any representation or warranty made by or on
behalf of any Obligor or by any officer of any Obligor herein or in any other
writing furnished in connection with or pursuant to this Agreement or the
transactions contemplated hereby shall be false in any material respect on the
date as of which made; or

 

(v)                                 the Company fails to perform or observe any
agreement contained in paragraph 6 or paragraphs 5A or 5J(a); or

 

(vi)                              the Company fails to perform or observe any
other agreement, term or condition contained herein and such failure shall not
be remedied within 30 days after the earlier of (A) any Responsible Officer
obtaining actual knowledge thereof or (B) notice thereof being given to the
Obligors by any Purchaser; or

 

(vii)                           the Company or any Subsidiary makes an
assignment for the benefit of creditors or is generally not paying its debts as
such debts become due; or

 

(viii)                        any decree or order for relief in respect of the
Company or any Subsidiary is entered under any bankruptcy, reorganization,
compromise, arrangement, insolvency, readjustment of debt, dissolution or
liquidation or similar law, whether now or hereafter in effect (herein called
the “Bankruptcy Law”), of any jurisdiction; or

 

(ix)                                the Company or any Subsidiary petitions or
applies to any tribunal for, or consents to, the appointment of, or taking
possession by, a trustee, receiver, custodian, liquidator or similar official of
the Company or any Subsidiary, or of any substantial  part of the assets of the
Company or any Subsidiary, or commences a voluntary case under the Bankruptcy
Law of the United States or any proceedings relating to the Company or any
Subsidiary under the Bankruptcy Law of any other jurisdiction; or

 

(x)                                   any such petition or application is filed,
or any such proceedings are commenced, against the Company or any Subsidiary and
the Company or such Subsidiary by any act indicates its approval thereof,
consent thereto or acquiescence therein, or an order, judgment or decree is
entered appointing any such trustee, receiver, custodian, liquidator or similar
official, or approving the petition in any such proceedings, and such order,
judgment or decree remains unstayed and in effect for more than 60 days; or

 

(xi)                                any order, judgment or decree is entered in
any proceedings against the Company  decreeing the dissolution of the Company
and such order, judgment or decree remains unstayed and in effect for more than
60 days; or

 

20

--------------------------------------------------------------------------------


 

(xii)                             any order, judgment or decree is entered in
any proceedings against the Company or any Subsidiary decreeing a split-up of
the Company or such Subsidiary which requires the divestiture of assets
representing a substantial part, or the divestiture of the stock of a Subsidiary
whose assets represent a substantial part, of the consolidated assets of the
Company and its Subsidiaries (determined in accordance with GAAP) or which
requires the divestiture of assets, or stock of a Subsidiary, which shall have
contributed a substantial part of the consolidated net income of the Company and
its Subsidiaries (determined in accordance with GAAP) for any of the three
fiscal years then most recently ended, and such order, judgment or decree
remains unstayed and in effect for more than 60 days ( as used in this clause
(xii), “substantial” shall mean in excess of 20% of consolidated assets or
consolidated net income, as the case may be); or

 

(xiii)                          any judgment in an amount in excess of
$1,000,000, or any two or more judgments in an aggregate amount in excess of
$5,000,000, is or are rendered against the Company or any Subsidiary and either
(a) enforcement proceedings have been commenced by any creditor upon any such
judgment or judgments or (b) within 30 days after entry thereof, any such
judgment or judgements is or are not discharged or execution thereof stayed
pending appeal, or within 30 days after the expiration of any such stay, any
such judgment or judgments is or are not discharged; or

 

(xiv)                         (A) any Plan shall fail to satisfy the minimum
funding standards of ERISA or the Code for any plan year or part thereof or a
waiver of such standards or extension of any amortization period is sought or
granted under section 412 of the Code, (B) a notice of intent to terminate any
Plan shall have been or is reasonably expected to be filed with the PBGC or the
PBGC shall have instituted proceedings under ERISA section 4042 to terminate or
appoint a trustee to administer any Plan or the PBGC shall have notified the
Company or any ERISA Affiliate that a Plan may become a subject of such
proceedings, (C) the aggregate “amount of unfunded benefit liabilities” (within
the meaning of section 4001(a)(18) of ERISA) under all Plans, determined in
accordance with Title IV of ERISA, shall exceed $1,000,000, (D) the Company or
any ERISA Affiliate shall have incurred or is reasonably expected to incur any
liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (E) the Company or
any ERISA Affiliate withdraws from any Multiemployer Plan, or (F) the Company or
any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would increase the
liability of the Company or any Subsidiary thereunder; and any such event or
events described in clauses (A) through (F) above, either individually or
together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect; or

 

(xv)                            a Change in Control shall occur or exist.

 

then (a) if such event is an Event of Default specified in clause (i) or (ii) of
this paragraph 7A, the holder of any Note (other than the Obligors or any of
their Subsidiaries or Affiliates) may at its option during the continuance of
such Event of Default, by notice in writing to the Obligors, declare such Note
to be, and such Note shall thereupon be and become, immediately due and

 

21

--------------------------------------------------------------------------------


 

payable at par, together with interest accrued thereon, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Obligors, (b) if such event is an Event of Default specified in clause
(viii), (ix) or (x) of this paragraph 7A with respect to any Obligor, all of the
Notes at the time outstanding shall automatically become immediately due and
payable, together with interest accrued thereon and the Yield-Maintenance
Amount, if any, with respect to each Note, without presentment, demand, protest
or notice of any kind, all of which are hereby waived by the Obligors, and (c)
with respect to any event constituting an Event of Default (including an event
described in clause (a), above), the Required Holder(s) may at its or their
option, by notice in writing to the Obligors, declare all of the Notes to be,
and all of the Notes shall thereupon be and become, immediately due and payable
together with interest accrued thereon and together with the Yield-Maintenance
Amount, if any, with respect to each Note, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Obligors.

 

The Obligors acknowledge, and the parties hereto agree, that each holder of a
Note has the right to maintain its investment in the Notes free from repayment
by the Obligors (except as herein specifically provided for) and that the
provision for payment of the Yield-Maintenance Amount by the Obligors in the
event that the Notes are prepaid or are accelerated as a result of an Event of
Default, is intended to provide compensation for the deprivation of such right
under such circumstances.

 

7B.                             Rescission of Acceleration.

 

At any time after any or all of the Notes shall have been declared immediately
due and payable pursuant to paragraph 7A, the Required Holder(s) may, by notice
in writing to the Obligors, rescind and annul such declaration and its
consequences if (i) the Obligors shall have paid all overdue interest on the
Notes, the principal of and Yield-Maintenance Amount, if any, payable with
respect to any Notes which have become due otherwise than by reason of such
declaration, and interest on such overdue interest and overdue principal and
Yield-Maintenance Amount at the rate specified in the Notes, (ii) the Obligors
shall not have paid any amounts which have become due solely by reason of such
declaration, (iii) all Events of Default and Defaults, other than non-payment of
amounts which have become due solely by reason of such declaration, shall have
been cured or waived pursuant to paragraph 11C, and (iv) no judgment or decree
shall have been entered for the payment of any amounts due pursuant to the Notes
or this Agreement.  No such rescission or annulment shall extend to or affect
any subsequent Event of Default or Default or impair any right arising
therefrom.

 

7C.                             Notice of Acceleration or Rescission.

 

Whenever any Note shall be declared immediately due and payable pursuant to
paragraph 7A or any such declaration shall be rescinded and annulled pursuant to
paragraph 7B, the Obligors shall forthwith give written notice thereof to the
holder of each Note at the time outstanding.

 

22

--------------------------------------------------------------------------------


 

7D.                             Other Remedies.

 

If any Event of Default or Default shall occur and be continuing, the holder of
any Note may proceed to protect and enforce its rights under this Agreement and
such Note by exercising such remedies as are available to such holder in respect
thereof under applicable law, either by suit in equity or by action at law, or
both, whether for specific performance of any covenant or other agreement
contained in this Agreement or in aid of the exercise of any power granted in
this Agreement.  No remedy conferred in this Agreement upon the holder of any
Note is intended to be exclusive of any other remedy, and each and every such
remedy shall be cumulative and shall be in addition to every other remedy
conferred herein or now or hereafter existing at law or in equity or by statute
or otherwise.

 

8.                                      REPRESENTATIONS,
COVENANTS AND WARRANTIES.

 

Each Obligor represents, covenants and warrants as follows:

 

8A.                             Organization.

 

Each Obligor and each of their Subsidiaries is a corporation duly organized and
existing in good standing under the respective laws of the jurisdictions of
incorporation, and are duly qualified as foreign corporations and are in good
standing in each jurisdiction in which such qualification is required by law,
other than those jurisdictions as to which the failure to be so qualified or in
good standing could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  Each of the Obligors has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement and the Notes and to
perform the provisions hereof and thereof.

 

8B.                             Financial Statements.

 

The Company has furnished each Purchaser with the following financial
statements, identified by a principal financial officer of the Company:  (i) a
consolidated balance sheet of the Company and its Subsidiaries as at December 31
in each of the years 1999 to 2001, inclusive, and consolidated statements of
income, cash flows and changes in financial position of the Company and its
Subsidiaries for each such year, all reported on by Ernst & Young; and (ii) a
consolidated balance sheet of the Company and its Subsidiaries as at March 31 in
each of the years 2001 and 2002 and consolidated statements of income, cash
flows and changes in financial position for the three-month period ended on each
such date, prepared by the Company.  Such financial statements (including any
related schedules and/or notes) are true and correct in all material respects
(subject, as to interim statements, to changes resulting from audits and
year-end adjustments), have been prepared in accordance with GAAP consistently
followed throughout the periods involved and show all liabilities, direct and
contingent, of the Company and its Subsidiaries required to be shown in
accordance with such principles.  The balance sheets fairly present the
condition of the Company and its Subsidiaries as at the dates thereof, and the
statements of income, cash flows and changes in financial position fairly
present the results of the operations of the Company and its Subsidiaries and
their cash flows for the periods indicated.

 

23

--------------------------------------------------------------------------------


 

There has been no change in the business, condition (financial or otherwise) or
operations of the Company and its Subsidiaries taken as a whole that would have
a Material Adverse Effect since December 31, 2001.

 

8C.                             Actions Pending.

 

There is no action, suit, investigation or proceeding pending or, to the
knowledge of the Obligors, threatened against the Company or any of its
Subsidiaries, or any properties or rights of the Company or any of its
Subsidiaries, by or before any court, arbitrator or administrative or
governmental body which the Company believes would result in a Material Adverse
Effect.

 

8D.                             Outstanding Indebtedness.

 

Neither the Company nor any of its Subsidiaries has outstanding any Indebtedness
except as permitted by paragraph 6E.  There exists no default under the
provisions of any instrument evidencing such Indebtedness or of any agreement
relating thereto.

 

8E.                               Title to Properties.

 

The Company and each of its Subsidiaries has good and marketable title to each
of their respective real properties (other than properties which it leases) and
good title to all other respective properties and assets, including the
properties and assets reflected in the balance sheet as at December 31, 2001
referred to in paragraph 8B (other than properties and assets disposed of in the
ordinary course of business), subject to no Lien of any kind except Liens
permitted by paragraph 6F.  All leases necessary in any material respect for the
conduct of their respective businesses of the Company and its Subsidiaries are
valid and subsisting and are in full force and effect.

 

8F.                               Taxes.

 

The Company and each of its Subsidiaries has filed all federal, state and other
income tax returns which, to the knowledge of the officers of the Company, are
required to be filed, and each has paid all taxes as shown on such returns and
on all assessments received by it to the extent that such taxes have become due,
except such taxes as are being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP.

 

8G.                             Conflicting Agreements and Other Matters.

 

Neither the Company nor any of its Subsidiaries is a party to any contract or
agreement or subject to any charter or other corporate restriction which
materially and adversely affects its business, property or assets, or financial
condition.  Neither the execution nor delivery of this Agreement or the Notes,
nor the offering, issuance and sale of the Notes, nor fulfillment of nor
compliance with the terms and provisions hereof and of the Notes will conflict
with, or result in a breach of the terms, conditions or provisions of, or
constitute a default under, or result in any violation of, or result in the
creation of any Lien upon any of the properties or assets of the Company or any
of its Subsidiaries pursuant to, the charter or by-laws of the Company or any of

 

24

--------------------------------------------------------------------------------


 

its Subsidiaries, any award of any arbitrator or any agreement (including any
agreement with stockholders but excluding the agreements listed on Schedule 8G),
instrument, order, judgment, decree, statute, law, rule or regulation to which
the Company or any of its Subsidiaries is subject.  Neither the Company nor any
of its Subsidiaries is a party to, or otherwise subject to any provision
contained in, any instrument evidencing Indebtedness of the Company or such
Subsidiary, any agreement relating thereto or any other contract or agreement
(including its charter) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Indebtedness of the Company of the type to be
evidenced by the Notes except as set forth in the agreements listed in Schedule
8G attached hereto.  The Company has obtained waivers, attached hereto as
Exhibit E, with respect to the agreements set forth in Schedule 8G, therein
waiving all restrictions on the incurrence of Indebtedness of the Company with
respect to each such agreement as the result of the Obligors’ entering into the
transactions contemplated hereby, except where the failure to obtain such waiver
would not result in a Material Adverse Effect.

 

8H.                             Offering of Notes.

 

Neither the Obligors nor any agent acting on their behalf has, directly or
indirectly, offered the Notes or any similar security of the Obligors for sale
to, or solicited any offers to buy the Notes or any similar security of the
Obligors from, or otherwise approached or negotiated with respect thereto with,
any Person other than the Purchaser(s), and neither the Obligors nor any agent
acting on their behalf has taken or will take any action which would subject the
issuance or sale of the Notes to the provisions of section 5 of the Securities
Act or to the provisions of any securities or Blue Sky law of any applicable
jurisdiction.

 

8I.                                  Use of Proceeds.


 

The Obligors will apply the proceeds of the sale of the Notes as set forth in
Schedule 8I.  No part of the proceeds from the sale of the Notes hereunder will
be used, directly or indirectly, for the purpose of buying or carrying any
margin stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any Securities under such circumstances as to involve the Obligors in
a violation of Regulation X of said Board (12 CFR 224) or to involve any broker
or dealer in a violation of Regulation T of said Board (12 CFR 220).  Margin
stock does not constitute more than 1% of the value of the assets of the Company
and its Subsidiaries and none of the Obligors has any present intention that
margin stock will constitute more than 1% of the value of such assets.  As used
in this paragraph, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.

 

8L.                              ERISA.

 

No accumulated funding deficiency (as defined in section 302 of ERISA and
section 412 of the Code), whether or not waived, exists with respect to any Plan
(other than a Multiemployer Plan).  No liability to the PBGC has been or is
expected by the Company or any ERISA Affiliate to be incurred with respect to
any Plan (other than a Multiemployer Plan) by the Company, any Subsidiary or any
ERISA Affiliate which is or would be materially adverse to the business,
condition (financial or otherwise) or operations of the Company and its
Subsidiaries taken as a

 

25

--------------------------------------------------------------------------------


 

whole.  Neither the Company, any Subsidiary nor any ERISA Affiliate has incurred
or presently expects to incur any withdrawal liability under Title IV of ERISA
with respect to any Multiemployer Plan which is or would be materially adverse
to the business, condition (financial or otherwise) or operations of the Company
and its Subsidiaries taken as a whole.  The execution and delivery of this
Agreement and the issuance and sale of the Notes will be exempt from, or will
not involve any transaction which is subject to, the prohibitions of section 406
of ERISA and will not involve any transaction in connection with which a penalty
could be imposed under section 502(i) of ERISA or a tax could be imposed
pursuant to section 4975 of the Code.  The representation by the Company in the
next preceding sentence is made in reliance upon and subject to the accuracy of
the representation in paragraph 9B.

 

8M.                           Governmental Consent.

 

Neither the nature of the Company or of any Subsidiary, nor any of their
respective businesses or properties, nor any relationship between the Company or
any Subsidiary and any other Person, nor any circumstance in connection with the
offering, issuance, sale or delivery of the Notes is such as to require any
authorization, consent, approval, exemption or other action by or notice to or
filing with any court or administrative or governmental body (other than routine
filings after the Date of Closing with the Securities and Exchange Commission
and/or state blue sky authorities) in connection with the execution and delivery
of this Agreement, the offering, issuance, sale or delivery of the Notes or
fulfillment of or compliance with the terms and provisions hereof or of the
Notes.

 

8N.                             Compliance with Laws.

 

The Company and its Subsidiaries and all of their respective properties and
facilities have complied at all times and in all respects with all federal,
state, local and regional statutes, laws, ordinances and judicial or
administrative orders, judgments, rulings and regulations, including those
relating to protection of the environment except, in any such case, where
failure to comply would not result in a Material Adverse Effect.

 

8O.                            Environmental Compliance.

 

The Company and its Subsidiaries and all of their respective properties and
facilities have complied at all times and in all respects with all foreign,
federal, state, local and regional statutes, laws, ordinances and judicial or
administrative orders, judgments, rulings and regulations relating to protection
of the environment except, in any such case, where failure to comply would not
result in a Material Adverse Effect.

 

8P.                              Utility Company Status.

 

Neither the Company nor any Subsidiary is a (i) “holding company,” a “subsidiary
company” of a “holding company” or an “affiliate” of a “holding company” or of a
“subsidiary company” of a “holding company,” as such terms are defined in the
Public Utility Holding Company Act of 1935, as amended or (ii) public utility
within the meaning of the Federal Power Act, as amended.

 

26

--------------------------------------------------------------------------------


 

8Q.                            Investment Company Status.

 

Neither the Company nor any Subsidiary is an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or an “investment adviser” within the meaning
of the Investment Advisers Act of 1940, as amended.

 

8R.                             Rule 144A.

 

The Notes are not of the same class as securities of the Obligors, if any,
listed on a national securities exchange, registered under Section 6 of the
Exchange Act or quoted in a U.S. automated inter-dealer quotation system.

 

8S.                              Disclosure.

 

Neither this Agreement nor any other document, certificate or statement
furnished to any Purchaser by or on behalf of the Obligors in connection
herewith contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained herein and
therein not misleading.  There is no fact peculiar to the Company or any of its
Subsidiaries which has or in the future may (so far as the Company can now
foresee) have a Material Adverse Effect and which has not been set forth in this
Agreement or in the other documents, certificates and statements furnished to
each Purchaser by or on behalf of the Obligors prior to the date hereof in
connection with the transactions contemplated hereby.

 

8T.                              Foreign Assets Control Regulations, etc.

 

Neither the sale of the Notes by the Obligors hereunder nor its use of the
proceeds thereof will violate the Trading with the Enemy Act, as amended, or any
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.  Whether or not, in each case,
the Company or any Subsidiary is subject to the jurisdiction thereof, the
Company and the Subsidiaries are in full compliance with the provisions of the
Anti-Terrorism Order.

 

9.                                      REPRESENTATIONS OF THE PURCHASER.

 

Each Purchaser represents as follows:

 

9A.                             Nature of Purchase.

 

Such Purchaser is not acquiring the Notes to be purchased by it hereunder with a
view to or for sale in connection with any distribution thereof within the
meaning of the Securities Act, provided that the disposition of its property
shall at all times be and remain within its control.

 

27

--------------------------------------------------------------------------------


 

9B.                             Source of Funds.

 

At least one of the following statements is an accurate representation as to
each source of funds (a “Source”) to be used by such Purchaser to pay the
purchase price of the Notes to be purchased by such Purchaser hereunder:

 

(i)                                     the Source is an “insurance company
general account” (as the term is defined in the United States Department of
Labor’s Prohibited Transaction Exemption (“PTE”) 95-60) in respect of which the
reserves and liabilities (as defined by the annual statement for life insurance
companies approved by the National Association of Insurance Commissioners (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

 

(ii)                                  the Source is a separate account that is
maintained solely in connection with such Purchaser’s fixed contractual
obligations under which the amounts payable, or credited, to any employee
benefit plan (or its related trust) that has any interest in such separate
account (or to any participant or beneficiary of such plan (including any
annuitant)) are not affected in any manner by the investment performance of the
separate account; or

 

(iii)                               the Source is either (a) an insurance
company pooled separate account, within the meaning of PTE 90-1 or (b) a bank
collective investment fund, within the meaning of the PTE 91-38 and, except as
disclosed by such Purchaser to the Company in writing pursuant to this clause
(iii), no employee benefit plan or group of plans maintained by the same
employer or employee organization beneficially owns more than 10% of all assets
allocated to such pooled separate account or collective investment fund; or

 

(iv)                              the Source constitutes assets of an
“investment fund” (within the meaning of Part V of PTE 84-14 (the “QPAM
Exemption”)) managed by a “qualified professional asset manager” or “QPAM”
(within the meaning of Part V of the QPAM Exemption), no employee benefit plan’s
assets that are included in such investment fund, when combined with the assets
of all other employee benefit plans established or maintained by the same
employer or by an affiliate (within the meaning of Section V(c)(1) of the QPAM
Exemption) of such employer or by the same employee organization and managed by
such QPAM, exceed 20% of the total client assets managed by such QPAM, the
conditions of Part I(c) and (g) of the QPAM Exemption are satisfied, neither the
QPAM nor a person controlling or controlled by the QPAM (applying the definition
of “control” in Section V(e) of the QPAM Exemption) owns a 5% or more interest
in the Company and (a) the identity of such QPAM and (b) the names of all
employee benefit plans whose

 

28

--------------------------------------------------------------------------------


 

assets are included in such investment fund have been disclosed to the Company
in writing pursuant to this clause (iv); or

 

(v)                                 the Source constitutes assets of a “plan(s)”
(within the meaning of Section IV of PTE 96-23 (the “INHAM Exemption”)) managed
by an “in-house asset manager” or “INHAM” (within the meaning of Part IV of the
INHAM exemption), the conditions of Part I(a), (g) and (h) of the INHAM
Exemption are satisfied, neither the INHAM nor a person controlling or
controlled by the INHAM (applying the definition of “control” in Section IV(h)
of the INHAM Exemption) owns a 5% or more interest in the Company and (a) the
identity of such INHAM and (b) the name(s) of the employee benefit plan(s) whose
assets constitute the Source have been disclosed to the Company in writing
pursuant to this clause (v); or

 

(vi)                              the Source is a governmental plan; or

 

(vii)                           the Source is one or more employee benefit
plans, or a separate account or trust fund comprised of one or more employee
benefit plans, each of which has been identified to the Company in writing
pursuant to this clause (vii); or

 

(viii)                        the Source does not include assets of any employee
benefit plan, other than a plan exempt from the coverage of ERISA.

 

As used in this paragraph 9B, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.

 

10.                               DEFINITIONS; ACCOUNTING MATTERS.

 

For the purpose of this Agreement, the terms defined in paragraphs 10A and 10B
(or within the text of any other paragraph) shall have the respective meanings
specified therein and all accounting matters shall be subject to determination
as provided in paragraph 10C.

 


10A.                      YIELD-MAINTENANCE TERMS.


 

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which commercial banks in New York City are required or authorized to be closed.

 

“Called Principal” shall mean, with respect to any Note, the principal of such
Note that is to be prepaid pursuant to paragraph 4B or has become or is declared
to be immediately due and payable pursuant to paragraph 7A , as the context
requires.

 

“Discounted Value” shall mean, with respect to the Called Principal of any Note,
the amount obtained by discounting all Remaining Scheduled Payments with respect
to such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (as converted to reflect
the periodic basis on which interest on the Notes is payable, if interest is

 

29

--------------------------------------------------------------------------------


 

payable other than on a semi-annual basis) equal to the Reinvestment Yield with
respect to such Called Principal.

 

“Reinvestment Yield” shall mean, with respect to the Called Principal of any
Note, 0.50% over the yield to maturity implied by (i) the yields reported as of
10:00 a.m. (New York City local time) on the Business Day next preceding the
Settlement Date with respect to such Called Principal for actively traded U.S.
Treasury securities having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date on the Treasury Yield Monitor
page of Standard & Poor’s MMS –Treasury Market Insight (or, if Standard & Poor’s
shall cease to report such yields in MMS – Treasury Market Insight or shall
cease to be Prudential Capital Group’s customary source of information for
calculating yield-maintenance amounts on privately placed notes, then such
source as is then Prudential Capital Group’s customary source of such
information), or if such yields shall not be reported as of such time or the
yields reported as of such time shall not be ascertainable, (ii) the Treasury
Constant Maturity Series yields reported, for the latest day for which such
yields shall have been so reported as of the Business Day next preceding the
Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15(519) (or any comparable successor publication) for
actively traded U.S. Treasury securities having a constant maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. 
Such implied yield shall be determined, if necessary, by (a) converting U.S.
Treasury bill quotations to bond equivalent yields in accordance with accepted
financial practice and (b) interpolating linearly between yields reported for
various maturities.  The Reinvestment Yield shall be rounded to that number of
decimal places as appears in the coupon of the applicable Note.

 

“Remaining Average Life” shall mean, with respect to the Called Principal of any
Note, the number of years (calculated to the nearest one-twelfth year) obtained
by dividing (i) such Called Principal into (ii) the sum of the products obtained
by multiplying (a) each Remaining Scheduled Payment of such Called Principal
(but not of interest thereon) by (b) the number of years (calculated to the
nearest one-twelfth year) which will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

 

“Remaining Scheduled Payments” shall mean, with respect to the Called Principal
of any Note, all payments of such Called Principal and interest thereon that
would be due on or after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date.

 

“Settlement Date” shall mean, with respect to the Called Principal of any Note,
the date on which such Called Principal is to be prepaid pursuant to paragraph
4B or has become or is declared to be immediately due and payable pursuant to
paragraph 7A, as the context requires.

 

“Yield-Maintenance Amount” shall mean, with respect to any Note, an amount equal
to the excess, if any, of the Discounted Value of the Called Principal of such
Note over the sum of (i) such Called Principal plus (ii) interest accrued
thereon as of (including interest due on) the

 

30

--------------------------------------------------------------------------------


 

Settlement Date with respect to such Called Principal.  The Yield-Maintenance
Amount shall in no event be less than zero.

 

10B.                      Other Terms.

 

“Acquisition” shall mean means any transaction in which the Company or any of
its Subsidiaries directly or indirectly (i) acquires any ongoing business, (ii)
acquires all or substantially all of the assets of any Person or division
thereof, whether through a purchase of assets, merger or otherwise, (iii)
acquires (in one transaction or as the most recent transaction in a series of
transactions) control of at least a majority of the voting stock of a
corporation, other than the acquisition of voting stock of a Wholly Owned
Subsidiary solely in connection with the organization and capitalization of that
Subsidiary by any Obligor, or (iv) acquires control of more than 50% ownership
interest in any partnership, joint venture or limited liability company.

 

“Additional Obligor” shall have the meaning specified in paragraph 5H hereto.

 

“Affiliate” shall mean any Person directly or indirectly controlling, controlled
by, or under direct or indirect common control with, the Obligors, except a
Subsidiary.  A Person shall be deemed to control a corporation if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such corporation, whether through the ownership
of voting securities, by contract or otherwise.

 

“Agreement, this” shall mean this Note Purchase Agreement, as amended from time
to time.

 

“Anti-Terrorism Order” means Executive Order No. 13,224, 66 Fed. Reg. 49,079
(2001) issued by the President of the U.S. (Executive Order Blocking Property
and Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or
Support Terrorism).

 

“AIC” shall have the meaning specified in the introduction hereto.

 

“ARPR” shall have the meaning specified in the introduction hereto.

 

“Bankruptcy Law” shall have the meaning specified in paragraph 7A(viii).

 

“Capitalized Lease Obligation” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

“Change in Control” shall mean the occurrence of one or more of the following
events: (a) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Company to any Person or “group”

 

31

--------------------------------------------------------------------------------


 

(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder in effect on the date hereof), (b)
the acquisition of ownership, directly or indirectly, beneficially or of record,
by any Person or “group” (within the meaning of the Securities Exchange Act of
1934 and the rules of the Securities and Exchange Commission thereunder as in
effect on the date hereof) other than the Loudermilk Family of 33 1/3% or more
of the total voting power of shares of stock entitled to vote in the election of
directors of the Company; or (c) occupation of a majority of the seats (other
than vacant seats) on the board of directors of the Company by Persons who were
neither (i) nominated by the current board of directors or (ii) appointed by
directors so nominated.

 

“Closing” shall have the meaning specified in paragraph 2 hereof.

 

“Company” shall have the meaning specified in the introduction hereto.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Consolidated EBITDA” shall mean, for the Company and its Subsidiaries for any
period, an amount equal to the sum of (a) Consolidated Net Income for such
period plus (b) to the extent deducted in determining Consolidated Net Income
for such period, (i) Consolidated Interest Expense, (ii) income tax expense,
(iii) depreciation (excluding depreciation of rental merchandise) and
amortization and (iv) all other non-cash charges, determined on a consolidated
basis in accordance with GAAP in each case for such period.

 

“Consolidated EBITDAR” shall mean, for the Company and its Subsidiaries for any
period, an amount equal to the sum of (a) Consolidated EBITDA and (b)
Consolidated Lease Expense.

 

“Consolidated Fixed Charge Coverage Ratio” shall mean, at any date of
determination, the ratio of (a) Consolidated EBITDAR for the period of four
consecutive fiscal quarters of the Company ending on, or most recently ended as
of, such date, to (b) Consolidated Fixed Charges for such period.

 

“Consolidated Fixed Charges” shall mean, for the Company and its Subsidiaries
for any period, determined on a consolidated basis in accordance with GAAP, the
sum (without duplication) of (a) Consolidated Interest Expense for such period
and (b) Consolidated Lease Expense for such period.

 

“Consolidated Interest Expense” shall mean shall mean, for the Company and its
Subsidiaries for any period, determined on a consolidated basis in accordance
with GAAP, total cash interest expense, including without limitation the
interest component of any payments in respect of Capitalized Lease Obligations
capitalized or expensed during such period (whether or not actually paid during
such period).

 

32

--------------------------------------------------------------------------------


 

“Consolidated Lease Expense” shall mean, for any period, the aggregate amount of
fixed and contingent rentals payable by the Company and its Subsidiaries with
respect to leases of real and personal property (excluding Capitalized Lease
Obligations) determined on a consolidated basis in accordance with GAAP for such
period.

 

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Company and its Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP, but excluding therefrom (to the extent otherwise
included therein) (i) any extraordinary gains or losses, (ii) any gains
attributable to write-ups of assets and (iii) any equity interest of the Company
and its Subsidiaries in the unremitted earnings of any Person that is not the
Company or a Subsidiary, and (iv) any income (or loss) of any Person accrued
prior to the date it becomes a Subsidiary of any Company or is merged into or
consolidated with the Company or a Subsidiary on the date that such Person’s
assets are acquired by the Company or its Subsidiaries.

 

“Consolidated Net Worth” shall mean, as of any date of determination, the total
shareholders’ equity of the Company and its Subsidiaries on a consolidated
basis, determined in accordance with GAAP.

 

“Consolidated Total Adjusted Capital” shall mean, as of any date of
determination, the sum of (i) Consolidated Total Adjusted Debt as of such date
and (ii) Consolidated Net Worth as of such date.

 

“Consolidated Total Adjusted Debt” shall mean, as of any date of determination,
(i) Consolidated Total Debt, plus (ii) to the extent not included in clause (i),
all operating lease obligations of the Company and its Subsidiaries measured at
the present value of such obligations (discounted annually at a rate of 10%).

 

“Consolidated Total Debt” shall mean, at any time, all then currently
outstanding obligations, liabilities and indebtedness of the Obligors on a
consolidated basis of the types described in the definition of Indebtedness
(other than as described in subsection (x) thereof).  Notwithstanding anything
contained herein to the contrary, for purposes of calculating Consolidated Total
Debt as of any date, the obligations, liabilities and indebtedness of the
Company under the SunTrust Loan Facility Agreement shall be limited to fifty
percent (50%) of the aggregate outstanding principal amount of the Loans (as
such term is defined in the SunTrust Loan Facility Agreement) on such date.

 

“Date of Closing” shall have the meaning specified in paragraph 2 hereof.

 

“Default” shall mean any of the events specified in paragraph 7A, whether or not
any requirement for such event to become an Event of Default has been satisfied.

 

“Domestic Subsidiary” shall mean each Subsidiary of the Company that is
incorporated or organized under the laws of any State of the United States of
America, the District of Columbia or Puerto Rico.

 

33

--------------------------------------------------------------------------------


 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) any actual or alleged violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) any actual or
alleged exposure to any Hazardous Materials, (d) the Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“ERISA Affiliate” shall mean any corporation which is a member of the same
controlled group of corporations as the Company within the meaning of section
414(b) of the Code, or any trade or business which is under common control with
the Company within the meaning of section 414(c) of the Code.

 

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Company or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

 

“Event of Default” shall mean any of the events specified in paragraph 7A,
provided that there has been satisfied any requirement in connection with such
event for the giving of notice, or the lapse of time, or the happening of any
further condition, event or act.

 

34

--------------------------------------------------------------------------------


 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

“GAAP” shall have the meaning set forth in paragraph 10C.

 

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Guarantee” of or by any Person (the “Guarantor”) shall mean any obligation,
contingent or otherwise, of the Guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “Primary Obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the Guarantor (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposits in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“including” shall mean, unless the context clearly requires otherwise,
“including without limitation”.

 

“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course

 

35

--------------------------------------------------------------------------------


 

of business; provided that for purposes of paragraph 7A(iii), trade payables
overdue by more than 120 days shall be included in this definition except to the
extent that any of such trade payables are being disputed in good faith and by
appropriate measures), (iv) all obligations of such Person under any conditional
sale or other title retention agreement(s) relating to property acquired by such
Person, (v) all Capitalized Lease Obligations of such Person, (vi) all
obligations, contingent or otherwise, of such Person in respect of letters of
credit, acceptances or similar extensions of credit, (vii) all Guarantees of
such Person of the type of Indebtedness described in clauses (i) through (v)
above, (viii) all Indebtedness of a third party secured by any Lien on property
owned by such Person, whether or not such Indebtedness has been assumed by such
Person, (ix) all obligations of such Person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any common stock of such
Person, and (x) Off-Balance Sheet Liabilities.  The Indebtedness of any Person
shall include the Indebtedness of any partnership or joint venture in which such
Person is a general partner or a joint venturer, except to the extent that the
terms of such Indebtedness provide that such Person is not liable therefor.

 

“Industrial Revenue Bonds” shall mean the Fort Bend Industrial Development
Corporation Industrial Development Revenue Bonds (Aaron Rents, Inc. Project),
Series 2000.

 

“Institutional Investor” shall mean any insurance company, commercial,
investment or merchant bank, finance company, mutual fund, registered money or
asset manager, savings and loan association, credit union, registered investment
advisor, pension fund, investment company or fund, licensed broker or dealer,
“qualified institutional buyer” (as such term is defined under Rule 144A
promulgated under the Securities Act, or any successor law, rule or regulation)
or institutional “accredited investor” (as such term is defined under Regulation
D promulgated under the Securities Act, or any successor law, rule or
regulation).

 

“Investment” shall have the meaning specified in paragraph 6I.

 

“Joinder Agreement(s)” shall mean those certain Joinder Agreements executed
pursuant to paragraph 5H hereof, substantially in the form of Exhibit D hereto.

 

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).  A covenant not to grant a Lien or a “negative pledge” shall
not be determined a Lien for purposes of this Agreement.

 

“Loudermilk Family” shall mean, collectively, Robert Charles Loudermilk, Sr.,
his spouse, his children, his grandchildren and any trust which may now be or
hereafter established for the sole benefit of any of the foregoing persons.

 

36

--------------------------------------------------------------------------------


 

“Material Adverse Effect” shall mean (i) a material adverse effect on the
business, assets, liabilities, operations or financial condition of the Company
and its Subsidiaries, taken as a whole, (ii) material impairment of the
Obligors’ ability to perform any of their respective obligations under the
Agreement and the Notes or (iii) material impairment of the validity or
enforceability of this Agreement or the Notes.

 

“Multiemployer Plan” shall mean any Plan which is a “multiemployer plan” (as
such term is defined in section 4001(a)(3) of ERISA).

 

“Notes” shall have the meaning specified in paragraph 1 hereto.

 

“Obligor” shall have the meaning specified in the introduction hereto, and shall
include any Additional Obligors made a party to this Agreement pursuant to the
terms of paragraph 5H hereof.

 

“Off-Balance Sheet Liabilities “ of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, other than indemnity obligations for any breach
of any representation or warranty which are customary in nonrecourse sales of
such assets, (ii) any liability of such Person under any sale and leaseback
transactions which do not create a liability on the balance sheet of such
Person, (iii) any liability of such Person under any so-called “synthetic” lease
transaction or (iv) any obligation arising with respect to any other transaction
which is the functional equivalent of or takes the place of borrowing but which
does not constitute a liability on the balance sheet of such Person.

 

“Officer’s Certificate” shall mean a certificate signed in the name of the
Company by its President, one of its Vice Presidents or its Treasurer.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any successor or
replacement entity thereto under ERISA.

 

“Permitted Acquisitions”  shall mean any Acquisition so long as (a) at the time
of such Acquisition, no Default or Event of Default is in existence, (b) after
giving effect to such Acquisition, no Default or Event of Default is in
existence, (c) such Acquisition has been approved by the board of directors of
the Person being acquired prior to any public announcement thereof, (d) the
total consideration (including all cash, debt, stock and other property, and
assumption of obligations for borrowed money) of any single Acquisition or
series of related Acquisitions does not exceed $20,000,000, and (e) the total
consideration (including all cash, debt, stock and other property, and
assumption of obligations for borrowed money) of all Acquisitions during any
fiscal year does not exceed $40,000,000.  As used herein, Acquisitions will be
considered related Acquisitions if the sellers under such Acquisitions are the
same Person or any affiliate thereof.

 

“Permitted Change”  shall have the meaning specified in paragraph 6L.

 

37

--------------------------------------------------------------------------------


 

“Permitted Investments” shall mean:

 

(i)                                     direct obligations of, or obligations
the principal of and interest on which are unconditionally guaranteed by, the
United States (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States), in each case maturing
within one year from the date of acquisition thereof;

 

(ii)                                  commercial paper having an A or better
rating, at the time of acquisition thereof, from S& P’s or Moody’s Investors
Service, Inc., and in either case maturing within one year from the date of
acquisition thereof;

 

(iii)                               certificates of deposit, bankers’
acceptances and time deposits maturing within one year of the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States or any state thereof which
has a combined capital and surplus and undivided profits of not less than
$500,000,000;

 

(iv)                            fully collateralized repurchase agreements with
a term of not more than 30 days for securities described in clause (i) above and
entered into with a financial institution satisfying the criteria described in
clause (iii) above; and

 

(v)                                 mutual funds investing solely in any one or
more of the Permitted Investments described in clauses (i) through (iv) above.

 

“Person” shall mean any individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Company or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Purchaser” shall mean each Person named on the Purchaser Schedule attached
hereto.

 

“Purchaser Schedule” shall mean that Purchaser Schedule attached as Schedule A
hereto.

 

“Required Holder(s)” shall mean the holder or holders of at least 51% of the
aggregate principal amount of the Notes from time to time outstanding.

 

38

--------------------------------------------------------------------------------


 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

 

“Responsible Officer” shall mean the chief executive officer, chief operating
officer, chief financial officer or chief accounting officer of each of the
Obligors or any other officer of the Obligors involved principally in its
financial administration or its controllership function.

 

“Restricted Payment” shall have the meaning specified in paragraph 6H hereto.

 

“S&P” shall mean Standard and Poor’s Corporation, or any successor Person.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Significant Holder” shall mean (i) each Purchaser, so long as it shall hold (or
be committed under this Agreement to purchase) any Note, or (ii) any other
holder of at least 5% of the aggregate principal amount of the Notes from time
to time outstanding.

 

“Subsidiary” shall mean any corporation, partnership, joint venture, limited
liability company, association or other entity the accounts of which would be
consolidated with those of the Company in the Company’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, partnership, joint venture,
limited liability company, association or other entity of which securities or
other ownership interests representing more than 50% of the equity or more than
50% of the ordinary voting power, or in the case of a partnership, more than 50%
of the general partnership interest are, as of such date, owned, controlled or
held, by the Company or one of more subsidiaries of the Company.  Unless
otherwise indicated, all references to “Subsidiaries” herein shall mean a
Subsidiary of the Company.

 

“SouthTrust Agreement” shall mean that certain Loan Facility Agreement and
Guaranty, dated as of August 31, 2000, among the Company, SouthTrust Bank and
each of the lenders signatory thereto, as amended, restated, supplemented,
replaced, refinanced or otherwise modified from time to time.

 

“SunTrust” shall mean SunTrust Bank, together with its successors and assigns.

 

“SunTrust Agreement” means that certain Revolving Credit Agreement, dated as of
March 30, 2001, among the Company, ARPR and the lenders signatory thereto, as
amended, restated, supplemented, replaced, refinanced or otherwise modified from
time to time.

 

“SunTrust Loan Facility Agreement” means that certain Loan Facility Agreement
and Guaranty, dated as of March 30, 2001, by and among the Company, SunTrust and
the financial institutions party thereto, as amended, restated, supplemented,
replaced, refinanced or otherwise modified from time to time.

 

39

--------------------------------------------------------------------------------


 

“Synthetic Lease Documents” shall have the meaning specified in the SunTrust
Agreement.

 

“Total Adjusted Debt to Total Adjusted Capital Ratio” shall mean, at any date of
determination, the ratio of (a) Consolidated Total Adjusted Debt as of such date
to (b) Consolidated Total Adjusted Capital as of such date.

 

“Total Debt to EBITDA Ratio” shall mean, at any date of determination, the ratio
of (a) Consolidated Total Debt as of such date to (b) Consolidated EBITDA for
the period of four consecutive fiscal quarters of the Company ending on, or most
recently ending as of, such date.

 

“Transferee” shall mean any direct or indirect transferee of all or any part of
any Note purchased under this Agreement.

 

“Wholly Owned Subsidiary” shall mean any Subsidiary, all of the stock of every
class of which is, at the time as of which any determination is being made,
owned by the Company either directly or through Wholly Owned Subsidiaries, and
which has outstanding no options, warrants, rights or other securities entitling
the holder thereof (other than the Company or a Wholly Owned Subsidiary) to
acquire shares of capital stock of such corporation.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

10C.                      Accounting and Legal Principles, Terms and 
Determinations.

 

All references in this Agreement to “GAAP” shall mean generally accepted
accounting principles, as in effect in the United States from time to time. 
Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters hereunder
shall be made, and all unaudited financial statements and certificates and
reports as to financial matters required to be furnished hereunder shall be
prepared, in accordance with GAAP, applied on a basis consistent with the most
recent audited consolidated financial statements of the Company and its
Subsidiaries delivered pursuant to paragraph 5A(i) or (ii) or, if no such
statements have been so delivered, the most recent audited financial statements
referred to in clause (i) of paragraph 8B.  Any reference herein to any specific
citation, section or form of law, statute, rule or regulation shall refer to
such new, replacement or analogous citation, section or form should such
citation, section or form be modified, amended or replaced.

 

40

--------------------------------------------------------------------------------


 


11.                               MISCELLANEOUS.

 

11A.                      Note Payments.

 

So long as any Purchaser shall hold any Note, the Obligors will make payments of
principal of, interest on and any Yield-Maintenance Amount payable with respect
to such Note, which comply with the terms of this Agreement, by wire transfer of
immediately available funds for credit (not later than 12:00 noon, New York City
time, on the date due) to such Purchaser’s account or accounts as specified in
the Purchaser Schedule attached hereto, or such other account or accounts in the
United States as such Purchaser may designate in writing, notwithstanding any
contrary provision herein or in any Note with respect to the place of payment.
Each Purchaser agrees that, before disposing of any Note, it will make a
notation thereon (or on a schedule attached thereto) of all principal payments
previously made thereon and of the date to which interest thereon has been
paid.  The Obligors agree to afford the benefits of this paragraph 11A to any
Transferee which shall have made the same agreement as the Purchasers have made
in this paragraph 11A.

 

11B.                      Expenses.

 

Whether or not the transactions contemplated hereby shall be consummated, the
Obligors shall pay, and save each Purchaser and any Transferee harmless against
liability for the payment of, all out-of-pocket expenses arising in connection
with such transactions, including:

 

(i)                                     (A) all stamp and documentary taxes and
similar charges, (B) costs of obtaining a private placement number from S&P for
the Notes and (C) fees and expenses of brokers, agents, dealers, investment
banks or other intermediaries or placement agents, in each case as a result of
the execution and delivery of this Agreement or the issuance of the Notes;

 

(ii)                                  document production and duplication
charges and the reasonable fees and expenses of any special counsel engaged by
such Purchaser or such Transferee in connection with (A) this Agreement and the
transactions contemplated hereby, (B) the execution and delivery of any Joinder
Agreement by an Additional Obligor, and (C) any subsequent proposed waiver,
amendment or modification of, or proposed consent under, this Agreement, whether
or not such the proposed action shall be effected or granted;

 

(iii)                             the costs and expenses, including reasonable
attorneys’ and financial advisory fees, incurred by such Purchaser or such
Transferee in enforcing (or determining whether or how to enforce) any rights
under this Agreement or the Notes or in responding to any subpoena or other
legal process or informal investigative demand issued in connection with this
Agreement or the transactions contemplated hereby or by reason of your or such
Transferee’s having acquired any Note, including without limitation costs and
expenses incurred in any workout, restructuring or renegotiation proceeding or
bankruptcy case; and

 

41

--------------------------------------------------------------------------------


 

(iv)                              any judgment, liability, claim, order, decree,
cost, fee, expense, action or obligation resulting from the consummation of the
transactions contemplated hereby, including the use of the proceeds of the Notes
by the Obligors.

 

The obligations of the Obligors under this paragraph 11B shall survive the
transfer of any Note or portion thereof or interest therein by any Purchaser or
Transferee and the payment of any Note.

 

11C.                      Consent to Amendments.

 

This Agreement may be amended, and the Obligors may take any action herein
prohibited, or omit to perform any act herein required to be performed by it, if
the Obligors shall obtain the written consent to such amendment, action or
omission to act, of the Required Holder(s) except that, without the written
consent of the holder or holders of all Notes at the time outstanding, no
amendment to this Agreement shall change the maturity of any Note, or change the
principal of, or the rate, method of computation or time of payment of interest
on or any Yield-Maintenance Amount payable with respect to any Note, or affect
the time, amount or allocation of any  prepayments, or change the proportion of
the principal amount of the Notes required with respect to any consent,
amendment, waiver or declaration.  Each holder of any Note at the time or
thereafter outstanding shall be bound by any consent authorized by this
paragraph 11C, whether or not such Note shall have been marked to indicate such
consent, but any Notes issued thereafter may bear a notation referring to any
such consent.  No course of dealing between the Obligors and the holder of any
Note nor any delay in exercising any rights hereunder or under any Note shall
operate as a waiver of any rights of any holder of such Note.  As used herein
and in the Notes, the term “this Agreement” and references thereto shall mean
this Agreement as it may from time to time be amended or supplemented.

 

11D.                      Form, Registration, Transfer and Exchange of Notes;
Lost Notes.

 

The Notes are issuable as registered notes without coupons in denominations of
at least $1,000,000, except as may be necessary to (i) reflect any principal
amount not evenly divisible by $1,000,000 or (ii) enable the registration of
transfer by a holder of its entire holding of Notes.  The Company shall keep at
its principal office a register in which the Company shall provide for the
registration of Notes and of transfers of Notes.  Upon surrender for
registration of transfer of any Note at the principal office of the Company, the
Company shall, at its expense, execute and deliver one or more new Notes of like
tenor and of a like aggregate principal amount, registered in the name of such
transferee or transferees.  At the option of the holder of any Note, such Note
may be exchanged for other Notes of like tenor and of any authorized
denominations, of a like aggregate principal amount, upon surrender of the Note
to be exchanged at the principal office of the Company.  Whenever any Notes are
so surrendered for exchange, the Obligors shall, at their expense, execute and
deliver the Notes which the holder making the exchange is entitled to receive. 
Every Note surrendered for registration of transfer or exchange shall be duly
endorsed, or be accompanied by a written instrument of transfer duly executed,
by the holder of such Note or such holder’s attorney duly authorized in
writing.  Any Note or Notes issued in exchange for any Note or upon transfer
thereof shall carry the rights to unpaid interest and interest to accrue

 

42

--------------------------------------------------------------------------------


 

which were carried by the Note so exchanged or transferred, so that neither gain
nor loss of interest  shall result from any such transfer or exchange.  Upon
receipt of written notice from the holder of any Note of the loss, theft,
destruction or mutilation of such Note and, in the case of any such loss, theft
or destruction, upon receipt of such holder’s unsecured indemnity agreement, or
in the case of any such mutilation upon surrender and cancellation of such Note,
the Obligors will make and deliver a new Note, of like tenor, in lieu of the
lost, stolen, destroyed or mutilated Note.  The Company shall give to any holder
of a Note that is an Institutional Investor promptly upon request therefor, a
complete and correct copy of the names and addresses of all registered holders
of Notes.

 

11E.                        Persons Deemed Owners; Participations.

 

Prior to due presentment for registration of transfer, the Obligors may treat
the Person in whose name any Note is registered as the owner and holder of such
Note for the purpose of receiving payment of principal of, interest on and any
Yield-Maintenance Amount payable with respect to such Note and for all other
purposes whatsoever, whether or not such Note shall be overdue, and the Obligors
shall not be affected by notice to the contrary.  Subject to the preceding
sentence, the holder of any Note may from time to time grant participations in
such Note to any Person on such terms and conditions as may be determined by
such holder in its sole and absolute discretion.

 

11F.                        Survival of Representations and Warranties; Entire
Agreement.

 

All representations and warranties contained herein or made in writing by or on
behalf of the Obligors in connection herewith shall survive the execution and
delivery of this Agreement and the Notes, the transfer by a Purchaser of any
Note or portion thereof or interest therein and the payment of any Note, and may
be relied upon by any Transferee, regardless of any investigation made at any
time by or on behalf of any Purchaser or any Transferee.  Subject to the
preceding sentence, this Agreement and the Notes embody the entire agreement and
understanding between the Purchasers and the Obligors and supersede all prior
agreements and understandings relating to the subject matter hereof.

 

11G.                      Successors and Assigns.

 

All covenants and other agreements in this Agreement contained by or on behalf
of either of the parties hereto shall bind and inure to the benefit of the
respective successors and assigns of the parties hereto (including, without
limitation, any Transferee) whether so expressed or not.

 

11H.                      Confidential Information.

 

For the purposes of this paragraph 11H, “Confidential Information” means
information delivered to you by or on behalf of the Company or any Subsidiary in
connection with the transactions contemplated by or otherwise pursuant to this
Agreement that is proprietary in nature and that was clearly marked or labeled
or otherwise adequately identified when received by you as being confidential
information of the Company or such Subsidiary, provided that such term does not
include information that (a) was publicly known or otherwise known to you prior

 

43

--------------------------------------------------------------------------------


 

to the time of such disclosure, (b) subsequently becomes publicly known through
no act or omission by you or any person acting on your behalf, (c) otherwise
becomes known to you other than through disclosure by the Company or any
Subsidiary or (d) constitutes financial statements delivered to you under
paragraph 5A that are otherwise publicly available.  You will maintain the
confidentiality of such Confidential Information in accordance with procedures
adopted by you in good faith to protect confidential information of third
parties delivered to you,  provided that you may deliver or disclose
Confidential Information to (i) your directors, officers, employees, agents,
attorneys and affiliates (to the extent such disclosure reasonably relates to
the administration of the investment represented by your Notes), (ii) your
financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this paragraph 11H, (iii) any other holder of any Note, (iv) any
Institutional Investor to which you sell or offer to sell such Note or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this paragraph 11H), (v) any Person from which you offer to purchase any
security of the Company (if such Person has agreed in writing prior to its
receipt of such Confidential Information to be bound by the provisions of this
paragraph 11H), (vi) any federal or state regulatory authority having
jurisdiction over you, (vii) the National Association of Insurance Commissioners
or any similar organization, or any nationally recognized rating agency that
requires access to information about your investment portfolio or (viii) any
other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to you, (x) in response to any subpoena or other legal process, (y)
in connection with any litigation to which you are a party or (z) if an Event of
Default has occurred and is continuing, to the extent you may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under your Notes
and this Agreement.  Each holder of a Note, by its acceptance of a Note, will be
deemed to have agreed to be bound by and to be entitled to the benefits of this
paragraph 11H as though it were a party to this Agreement.  On reasonable
request by the Company in connection with the delivery to any holder of a Note
of information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Company
embodying the provisions of this paragraph 11H.

 

11I.                           Notices.

 

All written communications provided for hereunder shall be sent by first class
mail or nationwide overnight delivery service (with charges prepaid) and (i) if
to a Purchaser, addressed to it at the address specified for such communications
in the Purchaser Schedule attached hereto, or at such other address as such
Purchaser shall have specified to the Company in writing, (ii) if to any other
holder of any Note, addressed to such other holder at such address as such other
holder shall have specified to the Company in writing or, if any such other
holder shall not have so specified an address to the Company, then addressed to
such other holder in care of the last holder of such Note which shall have so
specified an address to the Company, and (iii) if to the Obligors, addressed to
them at:

 

44

--------------------------------------------------------------------------------


 

The Company:

 

1100 Aaron Building

309 East Paces Ferry Road, NE

Atlanta, GA  30305-2377

Attention:               Gilbert L. Danielson

Telecopy No. 404.240.6520

 

ARPR:

 

1100 Aaron Building

309 East Paces Ferry Road, NE

Atlanta, GA  30305-2377

Attention:               Gilbert L. Danielson

Telecopy No.: 404.240.6520

 

AIC:

 

Aaron Investment Company

Two Greenville Crossing

4005 Kennett Pike, Suite 220

Greenville, Delaware  19807

Attention:                 Marianne Stearns and Linda Jones

Telecopy No.: 302.655.5209

 

With a copy to:

 

Aaron Investment Company

1100 Aaron Building

309 East Paces Ferry Road, NE

Atlanta, GA  30305-2377

Attention:               Gilbert L. Danielson

Telecopy No.: 404.240.6520

 

or at such other address as the Obligors shall have specified to the holder of
each Note in writing; provided, however, that any such communication to the
Obligors may also, at the option of the holder of any Note, be delivered by any
other means either to the Obligors at the addresses specified above or to any
officer of the Obligors.

 

11J.                        Payments due on Non-Business Days.

 

Anything in this Agreement or the Notes to the contrary notwithstanding, any
payment of principal of or interest on any Note that is due on a date other than
a Business Day shall be made on the next succeeding Business Day.  If the date
for any payment is extended to the next succeeding Business Day by reason of the
preceding sentence, the period of such extension shall not be included in the
computation of the interest payable on such Business Day.

 

45

--------------------------------------------------------------------------------


 

11K.                      Satisfaction Requirement.

 

If any agreement, certificate or other writing, or any action taken or to be
taken, is by the terms of this Agreement required to be satisfactory to any
Purchaser or to the Required Holder(s), the determination of such satisfaction
shall be made by such Purchaser or the Required Holder(s), as the case may be,
in the sole and exclusive judgment (exercised in good faith) of the Person or
Persons making such determination.

 

11L.                       Governing Law.

 

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York.

 

11M.                    Consent to Jurisdiction; Waiver of Immunities.

 

The Obligors hereby irrevocably submit to the jurisdiction of any New York state
or Federal court sitting in New York in any action or proceeding arising out of
or relating to this Agreement, and the Obligors hereby irrevocably agree that
all claims in respect of such action or proceeding may be heard and determined
in New York state or Federal court.  The Obligors hereby irrevocably waive, to
the fullest extent it may effectively do so, the defense of an inconvenient
forum to the maintenance of such action or proceeding.  The Obligors agree and
irrevocably consent to the service of any and all process in any such action or
proceeding by the mailing, by registered or certified U.S. mail, or by any other
means or mail that requires a signed receipt, of copies of such process to CT
Corporation System at 1633 Broadway, New York, New York 10019.  The Obligors
agree that a final judgment in any such action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.  Nothing in this paragraph 11M shall affect the
right of any holder of the Notes to serve legal process in any other manner
permitted by law or affect the right of any holder of the Notes to bring any
action or proceeding against the Obligors or their property in the courts of any
other jurisdiction.  To the extent that the Obligors have or hereafter may
acquire immunity from jurisdiction of any court or from any legal process
(whether through service of notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) with respect to themselves or their
property, the Obligors hereby irrevocably waive such immunity in respect of its
obligations under this agreement.

 

11N.                      Severability.

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

46

--------------------------------------------------------------------------------


 

11O.                     Descriptive Headings.

 

The descriptive headings of the several paragraphs of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

 

11P.                       Counterparts.

 

This Agreement may be executed in any number of counterparts (or counterpart
signature pages), each of which counterparts shall be an original but all of
which together shall constitute one instrument.

 

11Q.                     Independence of Covenants.

 

All covenants hereunder shall be given independent effect so that if a
particular action or condition is prohibited by any one of such covenants, the
fact that it would be permitted by an exception to, or otherwise be in
compliance within the limitations of, another covenant shall not (i) avoid the
occurrence of an Event of Default or Default if such action is taken or such
condition exists or (ii) in any way prejudice an attempt by the holders to
prohibit (through equitable action or otherwise) the taking of any action by the
Company or a Subsidiary which would result in an Event of Default or Default.

 

11R.                      Waiver of Jury Trial.

 

THE OBLIGORS AND THE HOLDERS OF THE NOTES AGREE TO WAIVE THEIR RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
THIS AGREEMENT, THE NOTES, OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT
MATTER OF THIS TRANSACTION AND THE LENDER/BORROWER RELATIONSHIP THAT IS BEING
ESTABLISHED.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS TRANSACTION, INCLUDING WITHOUT LIMITATION, CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. 
THE HOLDERS OF THE NOTES AND THE OBLIGORS EACH ACKNOWLEDGE THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO THIS BUSINESS RELATIONSHIP, THAT EACH HAS
ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL
CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS.  THE HOLDERS OF
THE NOTES AND THE OBLIGORS FURTHER WARRANT AND REPRESENT THAT EACH HAS REVIEWED
THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE
EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.

 

47

--------------------------------------------------------------------------------


 

11S.                       Severalty of Obligations.

 

The sales of Notes to the Purchasers are to be several sales, and the
obligations of the Purchasers under this Agreement are several obligations. 
Except as provided in paragraph 3E, no failure by any Purchaser to perform its
obligations under this Agreement shall relieve any other Purchaser or any
Obligor of any of its obligations hereunder, and no Purchaser shall be
responsible for the obligations of, or any action taken or omitted by, any other
Purchaser hereunder.

 

11T.                       Independent Investigation.

 

Each Purchaser has made its own independent investigation of the condition
(financial and otherwise), prospects and affairs of the Obligors in connection
with its purchase of the Notes hereunder and has made and shall continue to make
its own appraisal of the creditworthiness of the Obligors.  No holder of Notes
shall have any duty or responsibility to any other holder of Notes, either
initially or on a continuing basis, to make any such investigation or appraisal
or to provide any credit or other information with respect thereto.  No holder
of Notes is acting as agent or in any other fiduciary capacity on behalf of any
other holder of Notes.

 

11U.                       Directly or Indirectly.

 

Where any provision in this Agreement refers to action to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable whether the action in question is taken directly or indirectly by
such Person.

 

[Remainder of page intentionally left blank.  Next page is signature page.]

 

48

--------------------------------------------------------------------------------


 

Please sign the form of acceptance on the enclosed counterpart of this letter
and return the same to the Obligors, whereupon this letter shall become a
binding agreement between the Obligors and each Purchaser.

 

 

Very truly yours,

 

 

 

AARON RENTS, INC.

 

 

 

 

 

By:

/s/Gilbert L. Danielson

 

 

Name:

Gilbert L. Danielson

 

Title:

Executive Vice President,
Chief Financial Officer

 

 

 

AARON RENTS, INC. PUERTO RICO

 

 

 

 

 

By:

/s/Gilbert L. Danielson

 

 

Name:

Gilbert L. Danielson

 

Title:

President

 

 

 

AARON INVESTMENT COMPANY

 

 

 

 

 

By:

/s/Gilbert L. Danielson

 

 

Name:

Gilbert L. Danielson

 

Title:

Vice President and Treasurer

 

 

 

 

 

[Signature Page to Note Purchase Agreement]

 

49

--------------------------------------------------------------------------------


 

The foregoing Agreement is hereby accepted

as of the date first above written.

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

 

 

 

 

 

 

 

By:

 /s/Thomas P. Hackett

 

Name:

Thomas P. Hackett

 

Title:

Vice President

 

 

GENERAL ELECTRIC CAPITAL ASSURANCE COMPANY

By:

Prudential Private Placement Investors, L.P.,
as Investment Advisor

 

By:

Prudential Private Placement Investors, Inc.,
General Partner

 

 

 

 

 

By:

/s/Thomas P. Hackett

 

 

Name:

Thomas P. Hackett

 

Title:

Vice President

 

GENERAL ELECTRIC LIFE AND ANNUITY ASSURANCE COMPANY

By:

Prudential Private Placement Investors, L.P.,
as Investment Advisor

 

By:

Prudential Private Placement Investors, Inc.,
General Partner

 

 

 

 

 

By:

/s/Thomas P. Hackett

 

 

Name:

Thomas P. Hackett

 

Title:

Vice President

 

 

50

--------------------------------------------------------------------------------


 

ING LIFE INSURANCE & ANNUITY COMPANY

By:

Prudential Private Placement Investors, L.P.,
as Investment Advisor

 

By:

Prudential Private Placement Investors, Inc.,
General Partner

 

 

 

 

 

By:

/s/Thomas P. Hackett

 

 

Name:

Thomas P. Hackett

 

Title:

Vice President

 

 

 

51

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF NOTE]

 

 

AARON RENTS, INC.

AARON RENTS, INC. PUERTO RICO

AARON INVESTMENT COMPANY

 

6.88% SENIOR NOTE DUE AUGUST 15, 2009

 

No. R-[        ]

 

August 15, 2002

$[                   ]

 

PPN: 00253# AA 8

 

FOR VALUE RECEIVED, the undersigned, AARON RENTS, INC. (together with its
successors, herein called the “Company”), a corporation organized and existing
under the laws of the State of Georgia, AARON RENTS, INC. PUERTO RICO (together
with its successors, herein called “ARPR”), a corporation organized and existing
under the laws of Puerto Rico, and AARON INVESTMENT COMPANY (together with its
successors, herein called “AIC”, and together with the Company and ARPR, the
“Obligors”), a corporation organized and existing under the laws of Delaware,
hereby promise to pay to [                                   ], or registered
assigns, the principal sum of [                                   ] DOLLARS on
August 15, 2009, with interest (computed on the basis of a 360-day year of
twelve 30-day months) (a) on the unpaid balance thereof at the rate of 6.88% per
annum from the date hereof, payable quarterly on the 15th day of  February, May,
August, and November in each year, commencing with November 15, 2002 or the next
such payment date succeeding the date hereof, until the principal hereof shall
have become due and payable, and (b) on  any overdue payment (including any
overdue prepayment) of principal, any overdue payment of interest and any
overdue payment of any Yield-Maintenance Amount (as defined in the Note Purchase
Agreement referred to below), payable quarterly as aforesaid (or, at the option
of the registered holder hereof, on demand), at a rate per annum from time to
time equal to the greater of (i) 8.88% or (ii) 2.0% over the rate of interest
publicly announced by the Bank of New York from time to time in New York City,
New York as its “base” or “prime” rate.

 

Payments of principal of, interest on and any Yield-Maintenance Amount payable
with respect to this Note are to be made at the main office of the Bank of New
York in New York City or at such other place as the holder hereof shall
designate to the Company in writing, in lawful money of the United States of
America.

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to a Note Purchase Agreement, dated as of August 15, 2002 (as from time
to time amended, herein called the “Note Purchase Agreement”), among the
Obligors and the original purchasers of the Notes named in the Purchaser
Schedule attached thereto and is entitled to the benefits thereof.

 

 

--------------------------------------------------------------------------------


 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee.  Prior to due presentment for registration of transfer, the
Obligors may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Obligors shall not be affected by any notice to the contrary.

 

The Obligors agree to make required prepayments of principal on the dates and in
the amounts specified in the Note Purchase Agreement. This Note is also subject
to optional prepayment, in whole or from time to time in part, on the terms
specified in the Note Purchase Agreement.

 

In case an Event of Default, as defined in the Note Purchase Agreement, shall
occur and be continuing, the principal of this Note may be declared or otherwise
become due and payable in the manner, at the price (including any applicable
Yield-Maintenance Amount) and with the effect provided in the Note Purchase
Agreement.

 

THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF NEW YORK AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAW OF THE STATE OF NEW
YORK.

 

 

 

 

AARON RENTS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

AARON RENTS, INC. PUERTO RICO

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

AARON INVESTMENT COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------